EXHIBIT 10.1

 

POST-PETITION FINANCING AGREEMENT

 

 

The CIT Group/Business Credit, Inc.

 

(as Lender)

 

And

 

Crown Pacific Limited Partnership,

a Debtor and a Debtor-in-Possession

 

(as Borrower)

 

Dated:  June 29, 2003

 

 

 

--------------------------------------------------------------------------------

 


SECTION 1. Definitions, Construction

 

SECTION 2. Conditions

 

SECTION 3. Revolving Loans

 

SECTION 4. Intentionally Omitted

 

SECTION 5. Letters of Credit

 

SECTION 6. Collateral

 

SECTION 7. Representations, Warranties and Covenants

 

SECTION 8. Interest, Fees and Expenses

 

SECTION 9. Powers

 

SECTION 10. Events of Default and Remedies

 

SECTION 11. Term and Termination

 

SECTION 12. Miscellaneous

 

SCHEDULES

 

Schedule 1 – Loan Documents

 

Schedule 2 - Collateral Information

 

i

--------------------------------------------------------------------------------


 

THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation, with offices
located at 300 South Grand Avenue, Third Floor, Los Angeles, California 90071
(hereinafter “CIT”), is pleased to confirm the terms and conditions under which
CIT shall make post-petition revolving loans and other financial accommodations
to CROWN PACIFIC LIMITED PARTNERSHIP, a Delaware limited partnership and a
debtor and debtor-in-possession in the Bankruptcy Case (as identified herein),
with a principal place of business at 805 S.W. Broadway, Suite 1500, Portland
Oregon 97205 (herein the “Company”).

 

RECITALS

 

A.                                   On June 29, 2003, the Company filed a
voluntary petition for relief under Chapter 11 of the Bankruptcy Code with the
Bankruptcy Court.

 

B.                                     The Company is continuing to operate its
business and manage its properties as a debtor-in-possession under Sections 1107
and 1108 of the Bankruptcy Code.

 

C.                                     An immediate and on-going need exists for
the Company to obtain additional funds in order to continue the operation of its
business as a debtor-in-possession under Chapter 11 of the Bankruptcy Code, and
accordingly, the Company has requested that CIT provide post-petition revolving
loan and letter of credit financing to the Company.

 

D.                                    To secure such post-petition financing,
the Company has agreed to grant to CIT, on a post-petition basis, a
first-priority security interest in, and lien on, the Collateral.

 

E.                                      CIT is willing to provide such
post-petition secured financing to the Company on the terms and subject to the
conditions set forth in this Agreement.

 

F.                                      The Interim Financing Order approves,
and the Final Financing Order, when entered by the Bankruptcy Court, will
approve, this Agreement; and the Interim Financing Order authorizes, and the
Final Financing Order, when entered by the Bankruptcy Court, will authorize, the
Company to incur secured and superpriority Indebtedness, obligations and other
liabilities under the terms and subject to the conditions of this Agreement
pursuant to Sections 363 and 364 of the Bankruptcy Code.

 

G.                                     In accordance with the Interim Financing
Order, the Final Financing Order (when entered by the Bankruptcy Court) and this
Agreement, CIT will provide post-petition revolving loan and letter of credit
financing to the Company.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

SECTION 1.                            Definitions, Construction

 

1.1                               Definitions.

 

When used herein, the following terms shall have the respective meanings
assigned to each below:

 

Accounts shall mean:  (a) accounts (as defined in the UCC), and any and all
other receivables (whether or not specifically listed on schedules furnished to
CIT), including, without limitation, all accounts created by, or arising from,
all sales, leases, rentals of goods or rendition of services to customers,
including but not limited to, those accounts arising under any trade names or
styles, or through any divisions; (b) instruments, documents and chattel paper
(including electronic chattel paper) (all as defined in the UCC); (c) unpaid
seller’s or lessor’s rights (including rescission, replevin, reclamation,
repossession and stoppage in transit) relating to the foregoing or arising
therefrom; (d) rights to any goods represented by any of the foregoing,
including rights to returned, reclaimed or repossessed goods; (e) reserves and
credit balances arising in connection with or pursuant hereto; (f) guarantees,
supporting obligations, payment intangibles and letter of credit rights (all as
defined in the UCC) relating to any of the foregoing; (g) insurance policies or
rights thereunder relating to any of the foregoing; (h) general intangibles
pertaining to any and all of the foregoing (including all rights to payment,
including those arising in connection with bank and non-bank credit cards),
including books and records and any electronic media and software pertaining
thereto; (i) notes, deposits or property of account debtors to the Company
securing the obligations of any such account debtors to the Company to the
extent the Company is not prohibited from assigning the same as contemplated
hereby; and (j) cash and non-cash proceeds (as defined in the UCC) of any and
all of the foregoing.

 

Administrative Management Fee shall mean, as applicable, $25,000, $50,000 or
$75,000, which shall be earned by, and paid to, CIT as described in
Paragraph 8.8 hereof to offset the expenses and costs (excluding Out-of-Pocket
Expenses and auditor fees) of CIT in connection with administration, record
keeping, analyzing and evaluating the Collateral.

 

Affiliate shall mean, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract,
ownership of voting securities or otherwise.

 

Agreement shall mean this Post-Petition Financing Agreement, as amended,
supplemented or modified from time to time.

 

Alliance Sale shall mean the sale by the Company pursuant to Section 363 of the
Bankruptcy Code of all or substantially all of the property and assets of the
Company’s Alliance segment (including, without limitation, General Intangibles).

 

Allowed Claim shall mean a Claim that is allowed as to both amount and priority
by a final unappealable order of a court of competent jurisdiction.

 

2

--------------------------------------------------------------------------------


 

Audit shall have the meaning set forth in Paragraph 8.9.

 

Audit Fees and Expenses shall have the meaning set forth in Paragraph 8.9.

 

Authorizing Entity shall have the meaning set forth in clause (c) of
Paragraph 2.1 of this Agreement.

 

Availability shall mean, at any time of determination, the amount by which:
(a) the Borrowing Base exceeds (b) the outstanding aggregate amount of all
Obligations, including without limitation, all Obligations with respect to
Revolving Loans, but excluding the Letters of Credit, the Letter of Credit
Guaranties and all other contingent Obligations.

 

Availability Reserve shall mean the sum of: (a) (i) three (3) months rental
payments or similar charges for any of the Company’s leased premises or other
Collateral locations for which the Company has not delivered to CIT a landlord’s
waiver in form and substance satisfactory to CIT in its commercially reasonable
credit judgment within fifteen (15) days after the Closing Date, plus (ii) three
(3) months estimated payments plus any other fees or charges owing by the
Company to any applicable warehousemen or third party processor (as determined
by CIT in its reasonable business judgment) with respect to each warehouse or
processing facility at which Collateral is located and for which CIT has not
received a satisfactory warehouse or processor bailment agreement, as
applicable, within fifteen (15) days after the Closing Date, provided that any
of the foregoing amounts shall be adjusted from time to time hereafter upon
(x) delivery to CIT of any such acceptable landlord waiver or warehouse or
processor bailment agreement; (y) the opening or closing of a Collateral
location; and/or (z) any change in the amount of rental, storage or processor
payments or similar charges; (b) any reserve which CIT may require in its
commercially reasonable credit judgment from time to time pursuant to this
Agreement, including without limitation, for Letters of Credit pursuant to
Paragraph 5.1 hereof; and (c) such other reserves as CIT deems necessary or
appropriate in the exercise of its commercially reasonable credit judgment and
which are customary either in the commercial finance industry or in the lending
practices of CIT, which result from (i) negative forecasts and/or trends in the
Company’s business, industry, prospects, profits, operations or financial
condition, (ii) returns, discounts, claims, credits and allowances, damages or
other matters for which credit memoranda are issued in the ordinary course of
the Company’s business; or (iii) special order goods, discontinued, slow-moving
and obsolete Inventory, market value declines, shrinkage, spoilage and any
applicable customs, freight, duties and taxes, loggers liens and other statutory
liens affecting the Company’s business or the Collateral.

 

Avoidance Action shall mean any cause of action arising under Sections 506, 510,
542-551 (both inclusive) or 553 of the Bankruptcy Code.

 

Bankruptcy Case shall mean the case commenced under Chapter 11 of the Bankruptcy
Code as a result of the Petition.

 

Bankruptcy Code shall mean the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.

 

3

--------------------------------------------------------------------------------


 

Bankruptcy Court shall mean (i) the United States Bankruptcy Court for the
District of Arizona, and (ii) any other court having competent jurisdiction over
the Bankruptcy Case.

 

Borrowing Base shall mean, at any time of determination, the sum of
(a) eighty-five percent (85%) of the Company’s aggregate outstanding Eligible
Accounts Receivable, provided that if the then applicable Dilution Percentage is
greater than five percent (5%), the advance rate for Eligible Accounts
Receivable shall be reduced by the amount of such excess Dilution Percentage
over five percent (5%), plus (b) the lesser of (i) twenty-five percent (25%) of
the Company’s aggregate outstanding Eligible Stumpage Receivables or
(ii) $5,000,000, plus (c) the lesser of (i) sixty percent (60%) of the aggregate
value of the Company’s Eligible Inventory, valued at the lower of average cost
or market, provided that at no time shall the aggregate outstanding principal
amount of Revolving Loans made on the basis of Eligible Inventory consisting of
logs exceed $4,000,000, or (ii) the then applicable Inventory Loan Cap, less
(d) any applicable Availability Reserves.

 

Business Day shall mean any day on which CIT and JPMorgan Chase Bank are open
for business.

 

Capital Expenditures shall mean, for any period, the aggregate expenditures of
the Company during such period on account of, property, plant, equipment or
similar fixed assets that in conformity with GAAP, are required to be reflected
in the balance sheet of the Company as fixed assets.

 

Capital Improvements shall mean Equipment acquired or installed for use in the
Company’s business operations.

 

Capital Lease shall mean any lease of property (whether real, personal or
mixed) which, in conformity with GAAP, is accounted for as a capital lease or a
Capital Expenditure in the balance sheet of the Company.

 

Cash Budget Projections shall mean, collectively, the initial thirteen-week cash
budget projection required by clause (h) of Paragraph 2.1 and each subsequent
thirteen-week cash budget projection required by clause (g) of Paragraph 7.2.

 

Change of Law shall have the meaning set forth in Paragraph 8.11.

 

Chase Bank Rate shall mean the rate of interest per annum announced by JPMorgan
Chase Bank from time to time as its prime rate in effect at its principal office
in New York City.  (The prime rate is not intended to be the lowest rate of
interest charged by JPMorgan Chase Bank to its borrowers).

 

Chase Bank Rate Loans shall mean any loans or advances pursuant to this
Agreement made or maintained at a rate of interest based upon the Chase Bank
Rate.

 

Claim shall have the meaning set forth in Section 101(5) of the Bankruptcy Code.

 

4

--------------------------------------------------------------------------------


 

Closing Date shall mean the date on which all of the conditions specified in
Paragraph 2.1 have been satisfied or waived by CIT.

 

Collateral shall have the meaning set forth in Paragraph 6.1.

 

Collateral Reports shall have the meaning set forth in Paragraph 3.2.

 

Collection Days shall mean one (1) Business Day to provide for the deposit,
clearance and collection of checks or other instruments representing the
proceeds of Collateral, the amount of which has been credited to the Company’s
Revolving Loan Account, and for which interest may be charged on the aggregate
amount of such deposits, at the rate provided for in Paragraph 8.1 of Section 8
of this Agreement.

 

Consolidated Financial Statements shall mean a consolidated or compiled, as
applicable, balance sheet, income statement and cash flow statement for the
Parent and its consolidated Subsidiaries, including the Company, eliminating all
inter-company transactions and prepared in accordance with GAAP.

 

Consolidating Financial Statements shall mean consolidating financial statements
for the Parent and its consolidated Subsidiaries, including the Company,
including individual balance sheets, income statements and cash flow statements
for each, showing all eliminations of inter-company transactions, all prepared
in accordance with GAAP.

 

Contra Accounts shall mean Trade Accounts Receivable owed to the Company by
account debtors to which the Company owes offsetting accounts payable
obligations.

 

Copyrights shall mean all copyrights, copyright registrations, recordings,
applications, designs, styles, licenses, marks, prints and labels bearing any of
the foregoing, goodwill, any and all general intangibles, intellectual property
and rights pertaining thereto, and all cash and non-cash proceeds thereof.

 

Debtors shall mean the Company and Crown Pacific Partners, L.P., a Delaware
limited partnership; CP Air, Inc., an Oregon corporation; CP Acquisition Co., an
Oregon corporation; CP Acquisition II Co., an Oregon corporation; and CP
Acquisition III Co., an Oregon corporation.

 

Default shall mean any event specified in Paragraph 10.1 hereof, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, event or act, has been satisfied.

 

Default Rate of Interest shall mean a rate of interest per annum equal to the
sum of:  (a) two percent (2%) plus (b) the applicable increment over the Chase
Bank Rate (as set forth in Paragraph 8.1 hereof) plus the Chase Bank Rate, or
the applicable increment over the LIBOR Rate (as set forth in Paragraph 8.14)
plus the LIBOR Rate.

 

Depository Accounts shall mean the collection accounts, which are subject to
CIT’s instructions, as specified in Paragraph 3.4 of this Agreement.

 

5

--------------------------------------------------------------------------------


 

Dilution Percentage shall mean, as of any time of determination, the sum of the
Company’s credits, claims, allowances, discounts, write-offs, contras, off-sets
and deductions at such time divided by the total sales at such time, all
calculated on a rolling ninety (90) day average, as determined and calculated by
CIT from time to time, or at such other time as the Company and CIT may agree.

 

Disposition shall have the meaning set forth in clause (h) of Paragraph 7.2.

 

Documents of Title shall mean documents (as defined in the  UCC), and any and
all warehouse receipts, bills of lading, shipping documents, chattel paper,
instruments and similar documents, all whether negotiable or not and all goods
and Inventory relating thereto and all cash and non-cash proceeds of the
foregoing.

 

EBITDDA shall mean, in any period, all earnings of the Company before all (i)
interest expense and tax expense or provision, (ii) depreciation, (iii)
depletion and (iv) amortization for said period, all determined in accordance
with GAAP on a consistent basis with the latest audited financial statements of
the Company, but excluding the effects of any extraordinary, non-recurring
and/or non-cash gains or losses for such  period.

 

Eligible Accounts Receivable shall mean the gross amount of the Company’s Trade
Accounts Receivable that are subject to a valid perfected first priority
security interest in favor of CIT, which conform to the warranties applicable to
Trade Accounts Receivable and set forth in Paragraph 3.3 hereof and which do not
arise from or are subject to or include, as applicable: (i) sales to the United
States of America, any state or other governmental entity or to any agency,
department or division thereof, except for any such sales as to which the
Company has complied with the Assignment of Claims Act of 1940 or any other
applicable statute, rules or regulation, to CIT’s satisfaction in the exercise
of its commercially reasonable credit judgment; (ii) foreign sales, other than
sales which otherwise comply with all of the other criteria for eligibility
hereunder and are (x) secured by letters of credit (in form and substance
satisfactory to CIT in the exercise of its commercially reasonable credit
judgment) issued or confirmed by, and payable at, banks having a place of
business in the United States of America, or (y) to customers residing or having
a place of business in Canada provided such Accounts do not exceed $1,000,000 in
the aggregate at any one time; (iii) Accounts owed by sawmills that remain
unpaid for more than thirty (30) days from invoice date, and any other Account
that remains unpaid more than ninety (90) days from invoice date or sixty
(60) days from due date; (iv) Contra Accounts; (v) sales to the Parent or to any
Subsidiary or Affiliate of the Parent or the Company; (vi) bill and hold
(deferred shipment) or consignment sales; (vii) sales to any customer which is:
(A) insolvent, (B) the debtor in any bankruptcy, insolvency, arrangement,
reorganization, receivership or similar proceedings under any federal or state
law, (C) negotiating, or has called a meeting of its creditors for purposes of
negotiating, a compromise of all or substantially all its debts, or
(D) financially unacceptable to CIT or has a credit rating unacceptable to CIT,
in either case, as determined by CIT in its commercially reasonable credit
judgment, consistent with its normal practices; (viii) all sales to any customer
if fifty percent (50%) or more of the aggregate dollar amount of all outstanding
invoices to such customer are unpaid more than ninety (90) days from invoice
date or sixty (60) days from due date; (ix) pre-billed receivables and
receivables arising from progress billing; (x) sales not payable in United
States currency; and (xi) in the case of an

 

6

--------------------------------------------------------------------------------


 

account debtor whose total Trade Accounts Receivable owing to the Company exceed
fifteen percent (15%) of the Company’s total Trade Accounts Receivable, that
portion of such account debtor’s Trade Accounts Receivable which exceeds fifteen
percent (15%) of the Company’s total Trade Accounts Receivable.

 

Eligible Inventory shall mean the gross amount of the Company’s Inventory that
is subject to a valid, perfected, first priority security interest in favor of
CIT and which conforms to the representations and warranties applicable to
Inventory set forth in Paragraph 3.3 hereof and which are not (a) supplies
(other than raw materials), (b) Inventory not present in the United States of
America, (c) Inventory returned or rejected by the Company’s customers (other
than goods that are undamaged and  resaleable in the normal course of
business) and goods to be returned to the Company’s suppliers, and (d) Inventory
in transit or Inventory in the possession of a warehouseman, bailee, third party
processor, or other third party, unless such warehouseman, bailee or third party
has executed a notice of security interest agreement (in form and substance
satisfactory to CIT in the exercise of its commercially reasonable credit
judgment) and CIT shall have a first priority perfected security interest in
such Inventory.

 

Eligible Stumpage Receivables shall mean the gross amount of the Company’s
Accounts arising from the sale of logging rights or land and trees, which
satisfy all of the requirements for being Eligible Accounts Receivables set
forth in the definition thereof other than being Trade Accounts Receivable.

 

Equipment shall mean all equipment (as defined in the UCC) including, without
limitation, all machinery, equipment, furnishings and fixtures, and all
additions, substitutions and replacements thereof, wherever located, together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto and all proceeds thereof of whatever sort.

 

ERISA shall mean the Employee Retirement Income Security Act or 1974, as amended
from time to time and the rules and regulations promulgated thereunder from time
to time.

 

Eurocurrency Reserve Requirements shall mean for any day, as applied to a LIBOR
Loan, the aggregate (without duplication) of the maximum rates of reserve
requirements (expressed as a decimal fraction) in effect with respect to CIT or
any present or future lender or participant pursuant hereto (including, without
limitation, basic, supplemental, marginal and emergency reserves under
Regulation D or any other applicable regulations of the Board of Governors of
the Federal Reserve System or other governmental authority having jurisdiction
with respect thereto, as now and from time to time in effect, dealing with
reserve requirements prescribed for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by CIT
and/or any such lenders or participants (such rate to be adjusted to the nearest
one sixteenth of one percent (1/16 of 1%) or, if there is not a nearest one
sixteenth of one percent (1/16 of 1%), to the next higher one sixteenth of one
percent (1/16 of 1%)).

 

Event of Default shall mean any event specified in Paragraph 10.1 hereof.

 

Final Financing Order shall mean an order entered by the Bankruptcy Court as to
which no stay has been entered, that has not been vacated, modified or
overturned, that is entitled to the

 

7

--------------------------------------------------------------------------------


 

protections of Section 364(e) of the Bankruptcy Code, that is free from
objections by the Revolving Lenders and the Term Lenders, and that is in form
and substance acceptable to CIT in its sole discretion, authorizing the
incurrence by the Company of permanent post-petition, first-priority secured and
superpriority Indebtedness in accordance with this Agreement and the other Loan
Documents.

 

Fiscal Quarter shall mean, with respect to the Company, each three (3) month
period ending on March 31, June 30, September 30 and December 31 of each Fiscal
Year.

 

Fiscal Year shall mean each twelve (12) month period commencing on January 1 of
each year and ending on the following December 31.

 

Free Cash Flow  shall mean, for the relevant period, EBITDDA minus the sum of
the following: (a) all interest expenses paid or due on all Indebtedness; (b)
the amount of principal repaid or scheduled to be repaid on all Indebtedness
(including adequate protection payments, if any, to any holder of a deed of
trust or mortgage on any timber of the Company); (c) non-financed Capital
Expenditures actually incurred; (d) dividends paid; and (e) all federal, state
and local income tax expenses due and payable.

 

GAAP shall mean generally accepted accounting principles as in effect from time
to time and for the period as to which such accounting principles are to apply
in the United States of America, provided that in the event the Company modifies
its accounting principles and procedures as in effect as of the Closing Date,
the Company shall provide such statements of reconciliation as shall be in form
and substance acceptable to CIT in its commercially reasonable credit judgment.

 

General Intangibles shall mean all general intangibles (as defined in the UCC),
and shall include, without limitation, all present and future right, title and
interest in and to: (a) all Patents, together with any improvements on said
Patents, utility models, industrial models, and designs, (b) Copyrights,
(c) trade secrets, (d) licenses, permits and franchises, (e) all applications
with respect to the foregoing, (f) all right, title and interest in and to any
and all extensions and renewals of any of the foregoing, (g) goodwill with
respect to any of the foregoing, (h) all distribution agreements, supply
agreements, blueprints, indemnification rights and tax refunds, together with
all monies and claims for monies now or hereafter due and payable in connection
with any of the foregoing or otherwise, and all cash and non-cash proceeds
thereof, including, without limitation, the proceeds or royalties of any
licensing agreements between the Company and any licensee of any of the
foregoing, but shall specifically exclude all Trademarks and all customer lists.

 

Indebtedness shall mean, without duplication, all liabilities, contingent or
otherwise, which are any of the following: (a) obligations in respect of
borrowed money or for the deferred purchase price of (i) property, (ii) services
or (iii) assets, other than Inventory, or (b) lease obligations which, in
accordance with GAAP, have been, or which should be capitalized.

 

Insurance Proceeds shall mean proceeds or payments from an insurance carrier
with respect to any loss, casualty or damage to Collateral.

 

Interest Period shall mean:

 

8

--------------------------------------------------------------------------------


 

(a)                                  with respect to any initial request by the
Company for a LIBOR Loan, a one month, two month or three month period
commencing on the borrowing or conversion date with respect to a LIBOR Loan and
ending one, two or three months thereafter, as applicable; and

 

(b)                                 thereafter with respect to any continuation
of, or conversion to, a LIBOR Loan, at the option of the Company, any one month,
two month or three month period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Loan and ending one, two or
three months thereafter, as applicable;

 

provided that, the foregoing provisions relating to Interest Periods are subject
to the following:

 

(i)  if any Interest Period would otherwise end on a day which is not a Working
Day, that Interest Period shall be extended to the next succeeding Working Day,
unless the result of such extension would extend such payment into another
calendar month in which event such Interest Period shall end on the immediately
preceding Working Day;

 

(ii)  any Interest Period that begins on the last Working Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month, at the end of such Interest Period) shall end on the last
Working  Day of a calendar month; and

 

(iii)  for purposes of determining the availability of Interest Periods, such
Interest Periods shall be deemed available if (x) Chase Manhattan Bank quotes an
applicable rate or CIT determines LIBOR, as provided in the definition of LIBOR,
(y) the LIBOR determined by Chase Manhattan Bank or CIT will adequately and
fairly reflect the cost of maintaining or funding its Revolving Loans bearing
interest at LIBOR, for such Interest Period as determined in the commercially
reasonable credit judgment of CIT in accordance with its normal business
practices, and (z) such Interest Period will end on or before the last day of
the term of this Agreement.  If a requested Interest Period shall be unavailable
in accordance with the foregoing sentence, the Company shall continue to pay
interest on the Obligations outstanding under the Revolving Loan Account at the
applicable per annum rate based upon the Chase Bank Rate.

 

Interim Financing Order shall mean an order, in form and substance satisfactory
to CIT in its sole discretion, entered by the Bankruptcy Court pursuant to
Sections 364(c) and (d) of the Bankruptcy Code and Bankruptcy Rule 4001(c), that
is entitled to the protection of Section 364(e) of the Bankruptcy Code, that is
free from objections by the Revolving Lenders and the Term Lenders, and that
authorizes the Company to incur post-petition, first-priority secured and
superpriority Indebtedness, obligations and other liabilities in accordance with
this Agreement and the other Loan Documents on an interim basis.

 

Inventory shall mean inventory (as defined in the UCC) and including, without
limitation, all merchandise, inventory and goods (including logs and other raw
materials, work in process and

 

9

--------------------------------------------------------------------------------


 

finished goods), and all additions, substitutions and replacements thereof,
wherever located, together with all goods and materials used or usable in
manufacturing, processing, packaging or shipping same in all stages of
production from raw materials through work-in-process to finished goods, and all
proceeds thereof of whatever sort.

 

Inventory Loan Cap shall mean the amount of (i) $25,000,000 prior to the
Alliance Sale or (ii) $15,000,000 following the Alliance Sale, as applicable.

 

Investment Property shall mean investment property (as defined in the UCC) and
all proceeds thereof.

 

Issuing Bank shall mean the bank issuing Letters of Credit.

 

Letters of Credit shall mean all letters of credit issued by the Issuing Bank
for or on behalf of the Company with a Letter of Credit Guaranty.

 

Letter of Credit Guaranty shall mean, in respect of a Letter of Credit, (i)
CIT’s joinder in the application of a Letter of Credit such that CIT, together
with the Company, is jointly and severally liable thereon and (ii) a guaranty
delivered by CIT to the Issuing Bank of the Company’s reimbursement obligations
under the Issuing Bank’s reimbursement agreement, application for Letter of
Credit or other like document.

 

Letter of Credit Guaranty Fee shall mean the fee CIT may charge the Company
under Paragraph  8.3 of this Agreement for issuing a Letter of Credit Guaranty.

 

Letter of Credit Sub-Line shall mean the commitment of CIT to assist the Company
in obtaining Letters of Credit, pursuant to Section 5 hereof, in an aggregate
amount of $10,000,000 at any one time outstanding.

 

LIBOR shall mean, at any time of determination, and subject to availability, for
each applicable Interest Period, a variable rate of interest equal to:  (a) at
CIT’s election (i) the rate set forth in the New York edition of The Wall Street
Journal under the “Money Rates” Section for “London Interbank Offered Rates”,
(ii) the applicable LIBOR quoted to CIT by JP Morgan Chase Bank (or any
successor thereof), or (iii) the rate of interest determined by CIT at which
deposits in U.S. dollars are offered for the relevant Interest Period based on
information presented on Telerate Systems at Page 3750 (or any successor
thereof) as of 11:00 A.M. (London time) on the day which is two (2) Business
Days prior to the first day of such Interest Period, provided that, if at least
two such offered rates appear on the Telerate Page 3750 (or any successor
thereof) in respect of such Interest Period, the arithmetic mean of all such
rates (as determined by CIT) will be the rate used; divided by (b) a number of
equal to 1.0 minus the aggregate (but without duplication) of the rates
(expressed as a decimal fraction) of Eurocurrency Reserve Requirements in effect
on the day which is two (2) Business Days prior to the beginning of such
Interest Period.

 

LIBOR Lending Office shall mean, with respect to CIT, the office of JPMorgan
Chase Bank, or any successor thereof,  maintained at 270 Park Avenue, New York,
NY  10017.

 

10

--------------------------------------------------------------------------------


 

LIBOR Loan shall mean any Revolving Loans which are made or maintained at a rate
of interest based upon LIBOR.

 

Loan Documents shall mean this Agreement and the other closing documents
identified in Schedule 1 to this Agreement to be executed by the Company and the
other Debtors, and any other ancillary loan and security agreements, if any,
executed by the Company or any of the other Debtors from time to time after the
Closing Date in connection with this Agreement, all as may be renewed, amended,
extended, increased or supplemented from time to time.

 

Loan Facility Fee shall mean the fee payable to CIT in accordance with, and
pursuant to, the provisions of Paragraph 8.7 of this Agreement.

 

Material Adverse Effect  shall mean any set of circumstances or events which (a)
has had, or would in CIT’s commercially reasonable credit judgment be expected
to have, a material adverse effect upon the validity or enforceability of any
Loan Documents, (b) has been, or would in CIT’s commercially reasonable credit
judgment be expected to be, material and adverse to the business or condition
(financial or otherwise) of the Parent and its Subsidiaries, taken as a whole or
(c) has materially impaired, or would in CIT’s commercially reasonable credit
judgment reasonably be expected to materially impair, the ability of the Company
to repay the Obligations when due.

 

Obligations shall mean all loans, advances and extensions of credit made by CIT
to the Company or, at the Company’s request, to others for the Company’s account
(including, without limitation, all Revolving Loans and Letter of Credit
Guaranties) incurred by the Company under this Agreement, from time to time
during the term hereof; and whether principal, interest, fees, costs, expenses
or otherwise.  Obligations shall also include indebtedness owing to CIT by the
Company under any other Loan Document or under any other agreement or
arrangement now or hereafter entered into between the Company and CIT;
indebtedness or obligations incurred by, or imposed on, CIT as a result of
environmental claims arising out of the Company’s operations, premises or waste
disposal practices or sites in accordance with Paragraph 7.7 hereof; the
Company’s liability to CIT as endorser of any promissory note or other
instrument for the payment of money from an account debtor with respect to an
Eligible Account; the Company’s liability to CIT under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which CIT may make or issue to others for the Company’s account, including any
accommodation extended by CIT with respect to applications for Letters of
Credit, CIT’s acceptance of drafts or CIT’s endorsement of notes or other
instruments for the Company’s account and benefit; and any and all indebtedness,
liabilities or obligations of every kind, nature and description owing by the
Company to any affiliate of CIT; provided, however, that in no event shall
Obligations include any Claim, whether now or hereafter existing, against the
Company of which CIT is an assignee or transferee.

 

Operating Leases shall mean all leases of property (whether real, personal or
mixed) other than Capital Leases.

 

Other Collateral shall mean lockbox, blocked account and any other deposit
accounts maintained with any bank or financial institutions into which the
proceeds of Collateral are or

 

11

--------------------------------------------------------------------------------


 

may be deposited; all other deposit accounts and all Investment Property; all
cash and other monies and property in the possession or control of CIT; all
books, records, ledger cards, disks and related data processing software at any
time evidencing or containing information relating to any of the Collateral
described herein or otherwise necessary or helpful in the collection thereof or
realization thereon; and all cash and non-cash proceeds of the foregoing.

 

Out-of-Pocket Expenses shall mean all reasonable and necessary expenses incurred
by CIT (including reasonable and necessary expenses incurred by CIT if it elects
to employ the services of third parties) and pertaining to this Agreement or any
other Loan Document, whether now or hereafter incurred, which expenses shall
include, without being limited to: the cost of record searches, all costs and
expenses incurred by CIT in opening bank accounts, depositing checks, receiving
and transferring funds, and wire transfer charges, any charges imposed on CIT
due to returned items and “insufficient funds” of deposited checks and CIT’s
standard fees relating thereto, any amounts paid by, incurred by or charged to,
CIT by the Issuing Bank under a Letter of Credit Guaranty or the Company’s
reimbursement agreement, application for Letters of Credit or other like
document which pertain to such Letters of Credit, and CIT’s standard fees
relating to the Letters of Credit and any drafts thereunder, travel, lodging and
similar out-of-pocket expenses of CIT’s personnel or of third parties engaged by
CIT in connection with inspecting and monitoring the Collateral from time to
time hereunder, any applicable counsel fees and disbursements, fees and taxes
relative to the filing of financing statements, and all expenses, costs and fees
set forth in Paragraph 10.3 of this Agreement.

 

Overadvances shall mean the amount by which (a) the sum of all outstanding
Revolving Loans, Letters of Credit and advances made hereunder exceed (b) the
Borrowing Base.

 

Parent shall mean Crown Pacific Partners, L.P., a Delaware limited partnership.

 

Patents shall mean patents, patent applications, registrations, any reissues or
renewals thereof, licenses, any inventions and improvements claimed thereunder,
and all general intangible, intellectual property and patent rights with respect
thereto of the Company, and all income, royalties, cash and non-cash proceeds
thereof.

 

Permitted Encumbrances shall mean (a) liens existing on the date hereof on
specific items of Equipment and other liens expressly permitted, or consented to
in writing by CIT; (b) Purchase Money Liens; (c) liens of local or state
authorities for franchise or other like Taxes, provided that the aggregate
amounts of such liens shall not exceed $250,000.00 in the aggregate at any one
time outstanding; (d) statutory liens of landlords and liens of carriers,
warehousemen, bailees, mechanics, materialmen and other like liens imposed by
law, created in the ordinary course of business and for amounts not yet due (or
which are being contested in good faith, by appropriate proceedings or other
appropriate actions which are sufficient to prevent imminent foreclosure of such
liens) and with respect to which adequate reserves or other appropriate
provisions are being maintained by the Company in accordance with GAAP;
(e) deposits made (and the liens thereon) in the ordinary course of business of
the Company (including, without limitation, security deposits for leases,
indemnity bonds, surety bonds and appeal bonds) in connection with workers’
compensation, unemployment insurance and other types of social security benefits
or to secure the performance of tenders, bids, contracts (other than for the
repayment or guarantee of

 

12

--------------------------------------------------------------------------------


 

borrowed money or purchase money obligations), statutory obligations and other
similar obligations arising as a result of progress payments under government
contracts; (f) liens granted to or for the benefit of CIT by the Company; (g)
liens of judgment creditors provided such liens do not exceed, in the aggregate,
at any time, $50,000.00 (other than liens bonded or insured to the reasonable
satisfaction of CIT); (h) Tax liens securing amounts which are not yet due and
payable or which are being diligently contested in good faith by the Company by
appropriate proceedings, and which liens are not (x) the subject of imminent
foreclosure, (y) senior to the liens of CIT or (z) for Taxes due the United
States of America or any state thereof having similar priority statutes, as
further set forth in Paragraph 7.6 hereof; and (i) liens on any assets of the
Company approved by the Bankruptcy Court and granted to secured creditors of the
Company as adequate protection, provided that such liens are junior and
subordinate to the security interests and liens on any assets of the Company
approved by the Bankruptcy Court and granted to CIT as security for the
Obligations.

 

Permitted Expenses and Indebtedness shall mean, with respect to the Company and
the other Debtors: (i) fees required to be paid to the Office of the United
States Trustee pursuant to 28 U.S.C. Section 1930(a); (ii) fees payable to the
clerk of the Bankruptcy Court; (iii) subject to the limits set forth in the
Interim Order and the Final Order, compensation for services rendered or
reimbursement of expenses incurred that are permitted by the Bankruptcy Court to
be paid under Sections 330 or 331 of the Bankruptcy Code to professionals
retained pursuant to an order of the Bankruptcy Court, so long as such fees and
expenses are included within the Cash Budget Projections; (iv) so long as no
Event of Default has occurred and is continuing, expenses set forth in the Cash
Budget Projections; (v) current Indebtedness maturing in less than one year and
incurred in the ordinary course of business for raw materials, supplies,
equipment, services, Taxes or labor; (vi) Indebtedness maturing in more than one
year for the deferred purchase price of services; (vii) Indebtedness secured by
Purchase Money Liens; (viii) Subordinated Debt; (ix) Indebtedness arising under
Letters of Credit and this Agreement; (x) deferred Taxes; and (xi) other
Indebtedness and accounts payable existing on the date of execution of this
Agreement and listed in the most recent financial statement delivered to CIT or
otherwise disclosed to CIT in writing prior to the Closing Date.

 

Person shall mean any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business, association, firm, joint venture or
governmental authority.

 

Petition shall mean the voluntary petition filed by the Company for relief under
Chapter 11 of the Bankruptcy Code with the Bankruptcy Court on the Petition
Date.

 

Petition Date shall mean June 29, 2003.

 

Post-Petition Charges shall mean all federal, state, county, city, municipal,
local, foreign or other taxes payable to any governmental authority, levies,
assessments, charges, liens, claims or encumbrances levied or arising after the
Petition Date upon or relating to (i) the Obligations, (ii) the employees,
payroll, income or gross receipts of the Company, (iii) the Company’s ownership
or use of any properties or other assets, or (iv) any other aspect of the
Company’s business.

 

13

--------------------------------------------------------------------------------


 

Purchase Money Liens shall mean liens on any item of Equipment acquired (or
leased pursuant to a financing lease) after the date of this Agreement provided
that (a) each such lien shall attach only to the property to be acquired (or
leased pursuant to a financing lease), (b) a description of the Equipment so
acquired or so leased is furnished to CIT, and (c) the debt incurred in
connection with such acquisitions shall not exceed, in the aggregate, $3,000,000
outstanding at any time.

 

Revolving Lenders shall mean the lenders party to the Amended and Restated
Facility B Credit Agreement, dated as of December 1, 1999, as amended, among the
Company, such lenders and Bank of America, N.A., as agent.  (The Revolving
Lenders are commonly referred to as the “Facility B Lenders”.)

 

Revolving Line of Credit shall mean the aggregate commitment of CIT to make
Revolving Loans to the Company pursuant to Section 3 of this Agreement and issue
Letter of Credit Guaranties pursuant to Section 5 hereof, in the aggregate
amount equal to the sum of (i) $40,000,000, following the entry of the Final
Financing Order but prior to the Alliance Sale, or (ii) $20,000,000, following
the Alliance Sale, as applicable.

 

Revolving Line of Credit Fee shall mean the fee due CIT at the end of each
fiscal quarter for the Revolving Line of Credit,

determined by multiplying the difference between (i) the then applicable
Revolving Line of Credit and (ii) the sum, for said fiscal quarter, of (x) the
average daily balance of Revolving Loans plus the average daily balance of
Letters of Credit outstanding in respect of which CIT has issued a Letter of
Credit Guaranty for said quarter, by three-eighths percent (0.375%) per annum
for the number of days in said fiscal quarter.

 

Revolving Loan Account shall mean the account maintained in the Company’s name
on CIT’s books and which reflects Obligations which have become due and owing by
the Company and amounts paid by the Company, including from the proceeds of
Collateral or otherwise credited thereon.

 

Revolving Loans shall mean the loans and advances made, from time to time, to or
for the account of the Company by CIT pursuant to Section 3 of this Agreement.

 

Subordinated Debt shall mean debt due a Subordinating Creditor (and the
note(s) evidencing the same) which has been subordinated, by a Subordination
Agreement, to the prior payment and satisfaction of the Obligations of the
Company to CIT.

 

Subordinating Creditor shall mean any party that executes a Subordination
Agreement.

 

Subordination Agreement shall mean an agreement (in form and substance
satisfactory to CIT) among the Company (and/or other relevant Debtor), a
Subordinating Creditor and CIT, pursuant to which Subordinated Debt is
subordinated to the prior payment and satisfaction of the Company’s Obligations
to CIT and/or the security interest of a Subordinating Creditor is subordinated
to CIT’s security interest in the Collateral.

 

Subsidiary shall mean, as to any Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other

 

14

--------------------------------------------------------------------------------


 

interest having ordinary voting power for the election of directors or other
governing body (other than securities or interest having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, by such Person.

 

Taxes shall mean all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments which are or may be due by the Company
with respect to its business, operations, Collateral or otherwise.

 

Term Lenders shall mean the lenders party to the Amended and Restated Credit
Agreement, dated as of December 1, 1999, as amended, among the Company, such
lenders, and Bank of America, N.A., as agent for such lenders.  (The Term
Lenders are commonly referred to as the “Facility A Lenders.”)

 

Trade Accounts Receivable shall mean that portion of the Company’s Accounts
which arises from the sale of Inventory or the rendition of services in the
ordinary course of the Company’s business.

 

Trademarks shall mean trademarks, trademark registrations, recordings,
applications, tradenames, trade styles, service marks, prints and labels (on
which any of the foregoing may appear), licenses, reissues, renewals, and any
other intellectual property and trademark rights pertaining to any of the
foregoing, together with the goodwill associated therewith, and all cash and
non-cash proceeds thereof.

 

UCC shall mean the Uniform Commercial Code as the same may be amended and in
effect from time to time in the state of California.

 

Unrestricted Cash shall mean, at any time of determination, the sum of (i) the
total amount of the Company’s cash on hand plus (ii) the total of the Company’s
cash in banks less the amount of outstanding checks at such time of
determination.

 

Work Fee shall mean the amount of $150,000.00 paid by the Company to CIT
pursuant to the Commitment Letter dated May 16, 2003 agreed to by the Company
and CIT.

 

Working Day shall mean any Business Day on which dealings in foreign currencies
and exchanges between banks may be transacted.

 

1.2                               Construction.

 

With reference to this Agreement and any other Loan Document, unless otherwise
specified herein or therein;

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                  Article, Section, Exhibit and Schedule
references are to this Agreement or the Loan Document in which such reference
appears.

 

15

--------------------------------------------------------------------------------


 

(c)                                  All computations pursuant to this Agreement
or any other Loan Document, for example of the Borrowing Base, the Obligations
and the Revolving Loan Account, shall be determined without duplication of any
kind.

 

SECTION 2.                            Conditions

 

2.1                               Conditions to Initial Extension of Credit.

 

The obligation of CIT to make the initial Revolving Loans or issue the initial
Letter of Credit Guaranties hereunder is subject to the satisfaction of,
extension of or waiver (in writing) of the following conditions precedent;
provided, however, that the condition set forth in clause (a) below shall not be
applicable in the case of any Revolving Loan made or Letter of Credit Guaranty
issued pursuant to the authorization of the Interim Financing Order:

 

(a)                                  Lien Searches - CIT shall have received
tax, judgment and Uniform Commercial Code searches satisfactory to CIT for the
following filing offices:  (i) the Delaware Secretary of State; (ii) the
Washington Department of Licensing; and (iii) the Oregon Secretary of State.

 

(b)                                  Casualty Insurance - The Company shall have
delivered to CIT evidence satisfactory to CIT that casualty insurance policies
covering the Collateral and listing CIT as additional insured or loss payee, as
the case may be, and which otherwise meet the requirements of Paragraph 7(d)(i)
and are in full force and effect.

 

(c)                                  Authorizing Resolution - CIT shall have
received a copy of appropriate resolutions authorizing the Company’s execution,
delivery and performance of (i) this Agreement and (ii) any related agreements,
in each case certified by the Secretary or Assistant Secretary of the applicable
partner of the Company (the “Authorizing Entity”) which has adopted such
resolutions as of the date hereof, together with a certificate of the Secretary
or Assistant Secretary of the Authorizing Entity as to the incumbency and
signature of the officers of the Authorizing Entity executing such Loan
Documents and any certificate or other documents to be delivered by them
pursuant hereto, together with evidence of the incumbency of such Secretary or
Assistant Secretary.

 

(d)                                  Partnership Organization - CIT shall have
received (i) a copy of the Certificate of Limited Partnership of the Company,
certified by the Delaware Secretary of State, (ii) a copy of the limited
partnership agreement of the Company certified by the Secretary or Assistant
Secretary of the Authorizing Entity, and (iii) a copy of the charter and
organizational documents of each of the managing general partner of the Company
and the Authorizing Entity, all as amended through the date hereof.

 

(e)                                  Officer’s Certificate - CIT shall have
received an executed Officer’s Certificate of the Authorizing Entity, reasonably
satisfactory in form and substance to CIT, certifying that (i) the
representations and warranties contained herein are true and correct in all
material respects on and as of the Closing Date; and (ii) no Default or Event of
Default exists on the Closing Date.

 

16

--------------------------------------------------------------------------------


 

(f)                                    Absence of Default - No Default or Event
of Default shall have occurred and be continuing on the Closing Date and no
Material Adverse Effect shall have occurred since May 31, 2003.

 

(g)                                 Legal Restraints/Litigation - As of the
Closing Date, there shall be no: (x) litigation, investigation or proceeding
(judicial or administrative) pending or threatened against the Company or its
assets, by any agency, division or department of any county, city, state or
federal government arising out of this Agreement; (y) injunction, writ or
restraining order restraining or prohibiting the financing arrangements
contemplated under this Agreement, other than the Bankruptcy Case; or (z) suit,
action, investigation or proceeding (judicial or administrative) pending against
the Company or its assets, which, in the reasonable judgment of CIT, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 Cash Budget Projections - CIT shall have
received, reviewed and been satisfied with the initial thirteen-week cash budget
projection prepared by the Company.

 

(i)                                    Additional Documents - The Company and
the other Debtors shall have executed and delivered to CIT all of the Loan
Documents identified in Schedule 1 to this Agreement.

 

(j)                                    Disbursement Authorization - The Company
shall have delivered to CIT all information necessary for CIT to issue wire
transfer instructions on behalf of the Company for the initial and subsequent
Revolving Loans including, but not limited to, disbursement authorizations in
form acceptable to CIT.

 

(k)                                Updated Examination & Verification – CIT
shall have completed, to its satisfaction, an update to its May 16, 2003
examination and verification of the Accounts, Inventory, financial statements
and books and records of the Company, which updated examination shall indicate
that, after giving effect to all Revolving Loans to be made, and Letters of
Credit to be issued, on the Closing Date, the sum of (i) the Company’s opening
remaining Availability, as evidenced by a Borrowing Base certificate delivered
by the Company to CIT as of the Closing Date, plus (ii) Unrestricted Cash shall
equal at least $10,000,000; provided, however, if such sum is less than
$19,750,000, CIT and the Company shall have amended this Agreement to increase
the applicable covenant levels for the minimum Free Cash Flow covenant set forth
in Paragraph 7.2(i) dollar for dollar by the amount of such deficiency, with
such deficiency allocated among the various covenant compliance periods as CIT
and the Company shall have mutually agreed, acting reasonably and in good faith;
provided, however, that if such sum is $15,000,000 or more, such deficiency
shall be allocated to those covenant compliance periods on and after October 31,
2003.  It is understood that such requirement contemplates that all debts and
obligations (other than payables) are current, and that all payables are being
handled in the normal course of the Company’s business and consistent with its
past practice.

 

(l)                                    Interim Financing Order. - The Bankruptcy
Court shall have entered the Interim Financing Order.

 

17

--------------------------------------------------------------------------------


 

Upon the execution of this Agreement and the initial disbursement of Revolving
Loans or the initial issuance of a Letter of Credit Guaranty, all of the above
conditions precedent shall have been deemed satisfied except as otherwise set
forth hereinabove and as the Company and CIT shall otherwise agree in writing.

 

2.2                               Conditions to Each Extension of Credit.

 

Except to the extent expressly set forth in this Agreement, the agreement of CIT
to make any Revolving Loan or issue any Letter of Credit Guaranty requested to
be made by it to or for the account of the Company on any date (including
without limitation, the initial Revolving Loan or Letter of Credit Guaranty) is
subject to the satisfaction of the following conditions precedent:

 

(a)                                  Representations, Warranties and Covenants -
Each of the representations and warranties made by the Company in or pursuant to
this Agreement shall be true and correct in all material respects on and as of
such date as if made on and as of such date, and the Company shall be in
compliance in all material respects with all of its covenants under this
Agreement on and as of such date.

 

(b)                                  No Default - No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Revolving Loan or issuance of Letter of Credit Guaranty requested to be made on
such date, and no Material Adverse Effect shall have occurred since the date on
which the last Revolving Loan was made or Letter of Credit Guaranty was issued,
as applicable.

 

(c)                                  Borrowing Base - Except as may be otherwise
agreed to from time to time by CIT and the Company in writing, after giving
effect to the Revolving Loan or issuance of Letter of Credit Guaranty requested
by the Company to be made on such date, the aggregate outstanding balance of the
Revolving Loans and outstanding Letters of Credit owing by the Company will not
exceed the lesser of (i) the Revolving Line of Credit or (ii) the Borrowing
Base.

 

(d)                                  Financing Order - The Interim Financing
Order or the Final Financing Order shall be in full force and effect.

 

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such Revolving Loan that each of the
representations and warranties contained in this Agreement are true and correct
in all material respects and that each of the covenants contained in this
Agreement have been satisfied in all material respects, except as the Company
and CIT shall otherwise agree herein or in a separate writing.

 

SECTION 3.                            Revolving Loans

 

3.1                               CIT agrees, subject to the terms and
conditions of (i) this Agreement and (ii) the Interim Financing Order and the
Final Financing Order, one of which shall be in effect at all times during the
term of this Agreement, from time to time (but subject to CIT’s right to make
“Overadvances”), to make loans to the Company on a revolving basis (i.e.,
subject to the limitations set forth herein, the Company may borrow, repay and
re-borrow such loans).

 

18

--------------------------------------------------------------------------------


 

Requests for such loans shall be in amounts not to exceed the lesser of (a) the
Availability or (b) the then applicable Revolving Line of Credit.  All requests
for such loans must be received by an officer of CIT no later than (i) 2:00
p.m., New York time, on the Business Day on which any such Chase Bank Rate Loans
are required or (ii) three Business Days prior to any requested LIBOR Loan. 
Should CIT for any reason honor requests for Overadvances, any such Overadvances
shall be made in CIT’s sole discretion and subject to any additional terms CIT
deems necessary.

 

3.2                               In furtherance of the continuing assignment
and security interest in the Company’s Accounts and Inventory, the Company will
execute and deliver to CIT in such form and manner as CIT may require in writing
in the exercise of its commercially reasonable credit judgment, solely for CIT’s
convenience in maintaining records of Collateral, such confirmatory schedules of
Accounts and Inventory as CIT may request in the exercise of its commercially
reasonable credit judgment, including, without limitation, schedules of Accounts
and Inventory, all in form and substance satisfactory to CIT in the exercise of
its commercially reasonable credit judgment, and such other appropriate reports
designating, identifying and describing the Accounts and Inventory as CIT may
request in writing in the exercise of its commercially reasonable credit
judgment (collectively, “Collateral Reports”).  So long as Availability plus
Unrestricted Cash is $10,000,000.00 or greater, the Company shall deliver
Collateral Reports to CIT monthly.  If at any time Availability plus
Unrestricted Cash is less than $10,000,000.00, the Company shall deliver
Collateral Reports to CIT weekly, and if at any time Availability plus
Unrestricted Cash is less than $5,000,000.00, the Company shall deliver
Collateral Reports to CIT daily.  In addition, upon CIT’s written request, the
Company shall provide CIT with copies of agreements with, or purchase orders
from, the Company’s customers, and copies of invoices to customers, proof of
shipment or delivery, access to its computers, electronic media and software
programs associated therewith (including any electronic records, contracts and
signatures) and such other documentation and information relating to Accounts
and other Collateral as CIT may require in the exercise of its commercially
reasonable credit judgment.  Failure to provide CIT with any of the foregoing
shall in no way affect, diminish, modify or otherwise limit the security
interests granted herein.  The Company hereby authorizes CIT to regard the
Company’s printed name or rubber stamp signature on assignment schedules or
invoices as the equivalent of a manual signature by one of the Company’s
authorized officers or agents.

 

3.3                               The Company hereby represents and warrants
that: each Trade Account Receivable is based on an actual and bona fide sale and
delivery of Inventory or rendition of services to customers, made by the Company
in the ordinary course of its business; each Eligible Stumpage Receivable is
based on an actual and bona fide sale and delivery of logging rights or land and
trees; the Inventory being sold, and the Trade Accounts Receivable and Eligible
Stumpage Receivables created, are the exclusive property of the Company and are
not and shall not be subject to any lien, consignment arrangement, encumbrance,
security interest or financing statement whatsoever, other than the Permitted
Encumbrances; the invoices evidencing such Trade Accounts Receivable and
Eligible Stumpage Receivables are in the name of the Company; and, to the best
knowledge of the Company, the customers of the Company have accepted the
Inventory, services or logging rights, land and trees, owe and are obligated to
pay the full amounts stated in the invoices according to their terms, without
dispute, offset, defense, or counterclaim, except for disputes and other matters
arising in the ordinary course of business

 

19

--------------------------------------------------------------------------------


 

with respect to which the Company has complied with the notification
requirements of Paragraph 3.5.  The Company confirms to CIT that any and all
Taxes or fees relating to its business, its sales, the Accounts or Inventory
relating thereto, are its sole responsibility and that same will be paid by the
Company when due, subject to Paragraph 7.2(e).  The Company hereby further
represents and warrants that it shall not acquire any Inventory on a consignment
basis, nor co-mingle its Inventory with any of its customers or any other
person, including pursuant to any bill and hold sale or otherwise, and to the
best of its knowledge that its Inventory is marketable to its customers in the
ordinary course of business of the Company, except as it may otherwise report in
writing to CIT pursuant to Paragraph 3.5 hereof from time to time.

 

3.4                               The Company also warrants and represents that
it is a duly and validly existing limited partnership and is qualified in all
states where the failure to so qualify would have an adverse effect on the
business of the Company or the ability of the Company to enforce collection of
Accounts due from customers residing in that state.  The Company agrees to
maintain such books and records regarding Accounts and Inventory as CIT may
require in the exercise of its commercially reasonable business judgment and
agrees that the books and records of the Company will reflect CIT’s interest in
the Accounts and Inventory.

 

3.5                               (a) The Company, at its expense, shall
implement a lockbox arrangement as required by CIT with respect to collections
and proceeds of Collateral, all as further described in Paragraph 7.2(t).  Any
checks, cash, credit card sales and receipts, notes or other instruments or
property received by the Company with respect to any Collateral, including
Accounts, outside of the lockbox arrangement shall be held by the Company in
trust for CIT, separate from the Company’s own property and funds, and promptly
turned over to CIT with proper assignments or endorsements by deposit to the
lockbox Depository Accounts.  In furtherance of the foregoing, the Company
shall: (i) except in the case of sales generated by the Company’s Alliance
segment, indicate on all of its invoices that funds should be delivered to and
deposited in a Depository Account; (ii) direct all of its account debtors,
except for account debtors of the Company’s Alliance segment, to deposit any and
all proceeds of Collateral into the Depository Accounts; (iii) irrevocably
authorize and direct any banks which maintain the Company’s initial receipt of
cash, checks and other items to promptly wire transfer all available funds to a
Depository Account; and (iv) advise all such banks of CIT’s security interest in
such funds.  The Company shall provide CIT with prior written notice of any and
all deposit accounts opened or to be opened subsequent to the Closing Date. 
Subject to Collection Days, all amounts received by CIT in payment of Accounts
will be credited to the Revolving Loan Account when CIT is advised by its bank
of its receipt of “collected funds” at CIT’s lockbox in New York, New York on
the Business Day of such advice if advised no later than 1:00 p.m. PST or on the
next succeeding Business Day if so advised after 1:00 p.m. PST.  No checks,
drafts or other instrument received by CIT shall constitute final payment to CIT
unless and until such instruments have actually been collected.

 

3.6                               The Company agrees to notify CIT: (a) of any
matters affecting, in any material respect, the value, enforceability or
collectibility of any Account and of all material customer disputes, offsets,
defenses, counterclaims, returns, rejections and all reclaimed or repossessed
merchandise or goods, and of any adverse effect in the value of its Inventory,
in its weekly or monthly Collateral Reports (as applicable) provided to CIT
under Paragraph 3.2, in such detail

 

20

--------------------------------------------------------------------------------


 

and format as CIT may require in the exercise of its commercially reasonable
credit judgment from time to time; and (b) promptly of any such matters which
are material, as a whole, to the Accounts and/or the Inventory.  The Company
agrees to issue credit memoranda promptly (with duplicates to CIT upon request
after the occurrence of an Event of Default) upon accepting returns or granting
allowances.  Upon the occurrence of an Event of Default (which is not waived in
writing by CIT) and on notice from CIT, the Company agrees that all returned,
reclaimed or repossessed merchandise or goods shall be set aside by the Company,
marked with CIT’s name (as secured party) and held by the Company for CIT’s
account.

 

3.7                               CIT shall maintain a Revolving Loan Account on
its books in which the Company will be charged with all Revolving Loans made by
CIT to it or for its account, and with any other Obligations when due and
payable, including any and all reasonable and necessary costs and expenses,
including reasonable attorney’s fees which CIT incurs in connection with the
exercise by or for CIT of any of the rights or powers herein conferred upon CIT,
or in the prosecution or defense of any action or proceeding to enforce or
protect any rights of CIT in connection with this Agreement, the other Loan
Documents or the Collateral assigned hereunder, or any Obligations owing by the
Company.  The Company will be credited with all amounts received by CIT from the
Company or from others for the Company’s account, including, as above set forth,
all amounts received by CIT in payment of Accounts, and such amounts will be
applied to payment of the Obligations outstanding under the Revolving Loan
Account as set forth herein.  In no event shall prior recourse to any Accounts
or other security granted to or by the Company be a prerequisite to CIT’s right
to demand payment of any Obligation outstanding under the Revolving Loan
Account.  Further, it is understood that CIT shall have no obligation whatsoever
to perform in any respect any of the Company’s contracts or obligations relating
to the Accounts.

 

3.8                               After the end of each month, CIT shall
promptly send the Company a statement showing the accounting for the charges,
Revolving Loans, Letter of Credit Guaranties and other transactions occurring
between CIT and the Company during that month.  Absent manifest error, the
monthly statements shall be deemed correct and binding upon the Company and
shall constitute an account stated between the Company and CIT unless CIT
receives a written statement of the exceptions within thirty (30) days after the
date of the monthly statement.  Notwithstanding any manifest error, the monthly
statements in any event shall be deemed correct and binding upon the Company and
shall constitute an account stated between the Company and CIT unless CIT
receives a written statement of the exceptions within one hundred twenty (120)
days after the date of the monthly statement.

 

3.9                               Prior to the occurrence and continuance of an
Event of Default, CIT shall apply all cash proceeds of the Collateral and other
payments to the Obligations outstanding under the Revolving Loan Account in the
following order: first, to any outstanding costs and expenses of CIT that are
reimbursable by the Company pursuant to Paragraph 3.7; second, only if interest
is due and payable on the date CIT receives such proceeds or other payment, to
accrued and unpaid interest; and third, to outstanding principal.  Following the
occurrence and during the continuance of an Event of Default, CIT may apply cash
proceeds of the Collateral and other payments to the Obligations outstanding
under the Revolving Loan Account in such order as CIT may elect in the exercise
of its commercially reasonable credit judgment.

 

21

--------------------------------------------------------------------------------


 

3.10                        In the event that any requested Revolving Loan
exceeds Availability or that (a) the sum of (i) the outstanding balance of
Revolving Loans and (ii) outstanding balance of Letters of Credit exceeds
(b)(x) the Borrowing Base or (y) the Revolving Line of Credit, any such
nonconsensual Overadvance shall be due and payable to CIT immediately upon CIT’s
demand therefor.

 

SECTION 4.                            Intentionally Omitted

 

SECTION 5.                            Letters of Credit

 

In order to assist the Company in establishing or opening Letters of Credit with
an Issuing Bank, the Company has requested CIT to join in the applications for
such Letters of Credit thereby being jointly and severally liable thereon or
guarantee payment or performance of such Letters of Credit and any drafts or
acceptances thereunder through the issuance of Letter of Credit Guaranties,
thereby lending CIT’s credit to the Company and CIT has agreed to do so.  These
arrangements shall be handled by CIT subject to the terms and conditions set
forth below.

 

5.1                               Within the Revolving Line of Credit and
Availability, CIT shall assist the Company in obtaining Letter(s) of Credit in
an amount not to exceed the outstanding amount of the Letter of Credit
Sub-Line.  CIT’s assistance for amounts in excess of the limitation set forth
herein shall at all times and in all respects be in CIT’s sole discretion.  It
is understood that the term, form and purpose of each Letter of Credit and all
documentation in connection therewith, and any amendments, modifications or
extensions thereof, must be mutually acceptable to CIT, the Issuing Bank and the
Company, provided that Letters of Credit shall not be used for the purchase of
domestic Inventory or to secure present or future debt owing to domestic
Inventory suppliers. Any and all outstanding Letters of Credit shall be reserved
dollar for dollar from Availability as an Availability Reserve.

 

5.2                               CIT shall have the right, without notice to
the Company, to charge the Company’s Revolving Loan Account with the amount of
any and all indebtedness, liability or obligation of any kind incurred by CIT
under any Letter of Credit Guaranty at the earlier of (a) payment by CIT under
such Letter of Credit Guaranty; or (b) the occurrence of an Event of Default. 
Any amount charged to Company’s Revolving Loan Account shall be deemed a
Revolving Loan hereunder and shall incur interest at the rate provided in
Paragraph 8.1 of this Agreement.

 

5.3                               The Company unconditionally indemnifies CIT
and holds CIT harmless from any and all loss, claim or liability incurred by CIT
arising from any transactions or occurrences relating to Letters of Credit
established or opened for the Company’s account, the collateral relating thereto
and any drafts or acceptances thereunder, and all Obligations thereunder,
including any such loss or claim due to any errors, omissions, negligence,
misconduct or action taken by any Issuing Bank, other than for any such loss,
claim or liability arising out of the gross negligence or willful misconduct by
CIT.  This indemnity shall survive termination of this Agreement.  The Company
agrees that any charges made by the Issuing Bank and incurred by CIT for the
Company’s account shall be conclusive on CIT and may be charged to the Company’s
Revolving Loan Account.

 

22

--------------------------------------------------------------------------------


 

5.4                               CIT shall not be responsible for: (a) the
existence, character, quality, quantity, condition, packing, value or delivery
of the goods purporting to be represented by any documents; (b) any difference
or variation in the character, quality, quantity, condition, packing, value or
delivery of the goods from that expressed in the documents; (c) the validity,
sufficiency or genuineness of any documents or of any endorsements thereon, even
if such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (d) the time, place, manner or order in
which shipment is made; (e) partial or incomplete shipment, or failure or
omission to ship any or all of the goods referred to in the Letters of Credit or
documents; (f) any deviation from instructions; (g) delay, default, or fraud by
the shipper and/or anyone else in connection with the goods or the shipping
thereof; or (h) any breach of contract between the shipper or vendors and the
Company.

 

5.5                               The Company agrees that any action taken by
CIT, if taken in good faith and so long as the same does not constitute gross
negligence or willful misconduct, under or in connection with the Letters of
Credit, the Letter of Credit Guarantees, the drafts or acceptances, or the
Collateral, shall be binding on the Company and shall not result in any
liability whatsoever of CIT to the Company.  In furtherance thereof, but subject
to CIT’s acting in good faith and so long as CIT’s actions (or failure to act)
do not constitute gross negligence or willful misconduct, CIT shall have the
full right and authority to: (a) clear and resolve any questions of
non-compliance of documents; (b) give any instructions as to acceptance or
rejection of any documents or goods; (c) execute any and all steamship or
airways guaranties (and applications therefor), indemnities or delivery orders;
(d) grant any extensions of the maturity of, time of payment for, or time of
presentation of, any drafts, acceptances, or documents; and (e) agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letters of Credit, drafts
or acceptances; all in CIT’s sole name.  The Issuing Bank shall be entitled to
comply with and honor any and all such documents or instruments executed by or
received solely from CIT, all without any notice to or any consent from the
Company.  Notwithstanding any prior course of conduct or dealing with respect to
the foregoing, including amendments and non-compliance with documents and/or the
Company’s instructions with respect thereto, CIT may exercise its rights
hereunder in its sole and commercially reasonable business judgment.  In
addition, without CIT’s express consent and endorsement in writing, the Company
agrees: (a) not to execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders; to grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances or documents; or to agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letters of Credit, drafts or acceptances; and (b) after the
occurrence of an Event of Default which is not cured within any applicable grace
period, if any, or waived by CIT, not to (i) clear and resolve any questions of
non-compliance of documents, or (ii) give any instructions as to acceptances or
rejection of any documents or goods.

 

5.6                               The Company agrees that: (a) any necessary
import, export or other licenses or certificates for the import or handling of
the Collateral will have been promptly procured; (b) all foreign and domestic
governmental laws and regulations in regard to the shipment and importation of
the Collateral, or the financing thereof will have been promptly and fully
complied with; and (c) any certificates in that regard that CIT may at any time
request will be

 

23

--------------------------------------------------------------------------------


 

promptly furnished.  In connection herewith, the Company warrants and represents
that all shipments made under any such Letters of Credit are in accordance with
the laws and regulations of the countries in which the shipments originate and
terminate, and are not prohibited by any such laws and regulations.  The Company
assumes all risk, liability and responsibility for, and agrees to pay and
discharge, all present and future local, state, federal or foreign Taxes,
duties, or levies.  Any embargo, restriction, laws, customs or regulations of
any country, state, city, or other political subdivision, where the Collateral
is or may be located, or wherein payments are to be made, or wherein drafts may
be drawn, negotiated, accepted, or paid, shall be solely the Company’s risk,
liability and responsibility.

 

5.7                               Upon any payments made to the Issuing Bank
under the Letter of Credit Guaranty, CIT shall acquire by subrogation, any
rights, remedies, duties or obligations granted or undertaken by the Company to
the Issuing Bank in any application for Letters of Credit, any standing
agreement relating to Letters of Credit or otherwise, all of which shall be
deemed to have been granted to CIT and apply in all respects to CIT and shall be
in addition to any rights, remedies, duties or obligations contained herein.

 

SECTION 6.                            Collateral

 

6.1                               As security for the prompt payment in full of
all Obligations, the Company hereby pledges and grants to CIT a continuing
general lien upon, and security interest in, all of the following personal
property of the Company, whether now existing or hereafter acquired or arising
(collectively, the “Collateral”), to the extent that such personal property
(i) arises or is acquired by the Company on or after the Petition Date,
(ii) arose or was acquired by the Company prior to the Petition Date but was
subject to a security interest in favor of the agent for the Revolving Lenders,
or (iii) was not subject to any security interest or lien in favor of any third
party as of the Petition Date:

 

(a)                                  Accounts;

 

(b)                                  Inventory;

 

(c)                                  General Intangibles;

 

(d)                                  Documents of Title;

 

(e)                                  Other Collateral; and

 

(f)                                    Equipment;

 

provided, however, that in no event shall Collateral include any of the
Company’s right, title or interest in or to any Avoidance Actions.  The
Obligations also shall be secured by all personal property of the other Debtors
that is unencumbered as of the Petition Date pursuant to the terms of the
security documents between CIT and the other Debtors identified on Schedule 1.

 

6.2                               The security interests granted hereunder shall
extend and attach to:

 

24

--------------------------------------------------------------------------------


 

(a)                                  All Collateral which is owned by the
Company or in which the Company has any interest, whether held by the Company or
others for its account, and, in the case of Collateral consisting of Equipment,
whether the Company’s interest in such Equipment is as owner, finance lessee or
conditional vendee;

 

(b)                                  All Collateral consisting of Equipment,
irrespective of whether the same constitutes a trade fixture, including, but
without limiting the generality of the foregoing, all dies, jigs, tools,
benches, molds, tables, accretions, component parts thereof and additions
thereto, as well as all accessories, motors, engines and auxiliary parts used in
connection with, or attached to, the Equipment; and

 

(c)                                  All Inventory and any portion thereof which
may be returned, rejected, reclaimed or repossessed by either CIT or the Company
from the Company’s customers, as well as to all supplies, goods, incidentals,
packaging materials, labels and any other items which contribute to the finished
goods or products manufactured or processed by the Company, or to the sale,
promotion or shipment thereof.

 

6.3                               The Company agrees to safeguard, protect and
hold all Inventory for CIT’s account and make no disposition thereof except in
the ordinary course of business of the Company, as herein provided.  The Company
represents and warrants that Inventory will be sold and shipped by the Company
to its customers only in the ordinary course of the Company’s business, and then
only on open account and on terms currently being extended by the Company to its
customers, provided that, absent the prior written consent of CIT, the Company
shall not sell Inventory on a consignment basis nor retain any lien or security
interest in any sold Inventory. Upon the sale, exchange, or other disposition of
Inventory, as herein provided, the security interest in the Inventory provided
for herein shall, without break in continuity and without further formality or
act, continue in, and attach to, all proceeds, including any instruments for the
payment of money, Trade Accounts Receivable, Eligible Stumpage Receivables,
documents of title, shipping documents, chattel paper and all other cash and
non-cash proceeds of such sale, exchange or disposition.  As to any such sale,
exchange or other disposition, CIT shall have all of the rights of an unpaid
seller, including stoppage in transit, replevin, rescission and reclamation. 
The Company hereby agrees to immediately forward any and all cash proceeds of
Collateral to the Depository Account, and to hold any other proceeds (including
any notes and instruments), in trust for CIT pending delivery to CIT. 
Irrespective of whether CIT holds a perfected security interest in any
particular item of intellectual property of the Company, the Company hereby
irrevocably grants CIT a royalty free license to use any and all Patents,
Trademarks, Copyrights, customer lists or licenses with respect to any of the
foregoing, or other General Intangibles of the Company to sell, or otherwise
dispose of or transfer, in accordance with Paragraph 10.3 of this Agreement, and
the applicable terms hereof, any of the Inventory upon the occurrence and
continuance of an Event of Default.

 

6.4                               The Company agrees at its own cost and expense
to keep the Equipment in as good and substantial repair and condition as the
same is now or is in at the time the lien and security interest granted herein
shall attach thereto, reasonable wear and tear excepted, making any and all
repairs and replacements when and where necessary.  The Company also agrees to
safeguard, protect and hold all Equipment in accordance with the terms hereof
and subject to

 

25

--------------------------------------------------------------------------------


 

CIT’s security interest.  Absent CIT’s prior written consent, any sale, exchange
or other disposition of any Equipment shall be made by the Company in the
ordinary course of business and as set forth hereinbelow in this Paragraph 6.4. 
The Company may, in the ordinary course of business, sell, exchange or otherwise
dispose of obsolete or surplus Equipment; provided, however, that the proceeds
of any such sales or dispositions shall be held in trust by the Company for CIT
and shall be immediately delivered to CIT by deposit to the Depository Account,
except that the Company may retain and use such proceeds to purchase forthwith
replacement Equipment which the Company determines in its reasonable judgment to
have a fair market value at least equal to the value of the Equipment so
disposed of or sold; provided, further, however, that the aforesaid right to
purchase replacement equipment shall automatically cease upon the occurrence and
during the continuance of an Event of Default.  Upon the sale, exchange, or
other disposition of the Equipment, as herein provided, the security interest
provided for herein shall, without break in continuity and without further
formality or act, continue in, and attach to, all proceeds, including any
instruments for the payment of money, Accounts, documents of title, shipping
documents, chattel paper and all other cash and non-cash proceeds of such sales,
exchange or disposition.

 

6.5                               The rights and security interests granted to
CIT hereunder are to continue in full force and effect in accordance with
Section 11 hereof, notwithstanding that the Revolving Loan Account may from time
to time be temporarily in a credit position; provided, however, that in the
event the credit amount in the Revolving Loan Account shall at any time exceed
$100,000, CIT shall promptly return such excess to the Company.

 

6.6                               Notwithstanding CIT’s security interest in the
Collateral and to the extent that the Obligations are now or hereafter secured
by any assets or property other than the Collateral or by the guarantee,
endorsement, assets or property of any other person, CIT shall have the right in
its sole discretion to determine which rights, liens, security interests or
remedies CIT shall at any time pursue, foreclose upon, relinquish, subordinate,
modify or take any other action with respect to, without in any way modifying or
affecting any of them, or any of CIT’s rights hereunder.

 

6.7                               Any balances to the credit of the Company and
any other property or assets of the Company in the possession or control of CIT
may be held by CIT as security for any Obligations and applied in whole or
partial satisfaction of such Obligations charged to the Revolving Loan Account
when due.  The liens and security interests granted herein, and any other lien
or security interest CIT may have in any other assets of the Company, shall
secure payment and performance of all now existing and future Obligations.  CIT
may in its discretion charge any or all of the Obligations when due to the
Revolving Loan Account.

 

6.8                               The Company possesses all General Intangibles
and rights thereto necessary to conduct its business as conducted as of the
Closing Date and the Company shall maintain its rights in, and the value of, the
foregoing in the ordinary course of its business, including, without limitation,
by making timely payment with respect to any applicable licensed rights.  The
Company shall deliver to CIT, and/or shall cause the appropriate party to
deliver to CIT, from time to time such pledge or security agreements with
respect to General Intangibles (now or hereafter acquired) of the Company as CIT
shall require to obtain valid first liens thereon.  In furtherance of the
foregoing, the Company shall provide timely notice to CIT of any additional

 

26

--------------------------------------------------------------------------------


 

Patents and Copyrights acquired or applied for subsequent to the Closing Date
and the Company shall execute such documentation as CIT may reasonably require
to obtain and perfect its lien thereon.

 

6.9                               Promptly following the closing of the Alliance
Sale or any other sale of assets of the Company not in the ordinary course of
business of the Company the net proceeds of which is in excess of $100,000.00,
the Company shall remit to CIT for application to the Obligations outstanding
under the Revolving Loan Account an amount equal to the lesser of (i) the
aggregate amount of the Obligations outstanding under the Revolving Loan Account
and (ii) the net book value of that portion of such sold assets as constitute
part of the Collateral.

 

SECTION 7.                            Representations, Warranties and Covenants

 

7.1                               Representations and Warranties.  The Company
warrants and represents that: (i) it has disclosed to CIT (A) the location of
the Company's chief executive office, (B) the Company's Collateral locations,
and (C) the Company's tradenames; (ii) except for the Permitted Encumbrances,
after filing of financing statements in all filing offices required under the
UCC and upon the entry of the Interim Financing Order by the Bankruptcy Court,
this Agreement creates a valid, perfected and first priority security interest
in the Collateral and the security interests granted herein constitute and shall
at all times constitute the first and only liens on the Collateral; (iii) except
for the Permitted Encumbrances, the Company is, or will be, at the time
additional Collateral is acquired by it, the absolute owner of the Collateral
with full right to pledge, sell, consign, transfer and create a security
interest therein, free and clear of any and all claims or liens in favor of
others; (iv) the Company will, at its expense, forever warrant and, at CIT’s
request, defend the same from any and all claims and demands of any other person
other than a holder of a Permitted Encumbrance; (v) the Company will not grant,
create or permit to exist, any lien upon, or security interest in, the
Collateral, or any proceeds thereof, in favor of any other person other than the
holders of the Permitted Encumbrances; and that the Equipment does not comprise
a part of the Inventory of the Company; and (vi) the Equipment is and will only
be used by the Company in its operations and will not be held for sale or lease,
or removed from its premises, or otherwise disposed of by the Company except as
otherwise permitted in this Agreement.

 

7.2                               Covenants.

 

(a)                                  The Company agrees to maintain books and
records pertaining to the Collateral in accordance with GAAP and in such
additional detail, form and scope as CIT shall require in the exercise of its
commercially reasonable credit judgment.  The Company agrees that, prior to the
occurrence and continuance of an Event of Default, CIT or its agents may enter
upon the Company’s premises upon three (3) Business Days prior written notice at
any time during normal business hours, and following the occurrence and during
the continuance of an Event of Default, CIT or its agents may enter upon the
Company’s premises at any time and from time to time in its reasonable business
judgment during normal business hours, for the purpose of inspecting such books
and records as well as the Collateral and any and all other records pertaining
thereto.  The Company agrees to afford CIT thirty (30) days prior written notice
of any change in the location of any Collateral, other than to locations, that
as of the Closing Date, are known to CIT

 

27

--------------------------------------------------------------------------------


 

and at which CIT has filed financing statements and otherwise fully perfected
its liens thereon. The Company shall also advise CIT promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the security interests granted to CIT therein.

 

(b)                                  The Company agrees to execute and deliver
to CIT, from time to time, solely for CIT’s convenience in maintaining a record
of the Collateral, such written statements and schedules as CIT may require in
the exercise of its commercially reasonable credit judgment, designating,
identifying or describing the Collateral. The Company’s failure, however, to
promptly give CIT such statements or schedules shall not affect, diminish,
modify or otherwise limit CIT’s security interests in the Collateral.

 

(c)                                  The Company agrees to comply with the
requirements of all state and federal laws in order to grant to CIT valid and
perfected first-priority security interests in the Collateral, subject only to
the Permitted Encumbrances.  CIT is hereby authorized by the Company to file
(including pursuant to the applicable terms of the UCC) from time to time any
financing statements, continuations or amendments covering the Collateral.  The
Company hereby consents to and ratifies the filing of financing statements by
CIT at any time after the Closing Date.  The Company agrees to do whatever CIT
may request in writing in the exercise of its commercially reasonable credit
judgment, from time to time after the Closing Date, by way of:  (a) filing
notices of liens, financing statements, amendments, renewals and continuations
thereof; (b) cooperating with CIT’s agents and employees; (c) keeping Collateral
records; (d) transferring proceeds of Collateral to CIT’s possession; and
(e) performing such further acts as CIT may require in the exercise of its
commercially reasonable credit judgment in order to effect the purposes of this
Agreement, including but not limited to obtaining control agreements with
respect to deposit accounts and/or Investment Property.

 

(d)                                  (i)                                     The
Company agrees to maintain insurance on the Equipment and Inventory under such
policies of insurance, with such insurance companies, in such reasonable amounts
and covering such insurable risks as are at all times reasonably satisfactory to
CIT.  All policies covering the Equipment and Inventory are, subject to the
rights of any holders of Permitted Encumbrances holding claims senior to CIT, to
be made payable to CIT, in case of loss, under a standard non-contributory
“lender” or “secured party” clause and are to contain such other provisions as
CIT may require to fully protect CIT’s interest in the Inventory and Equipment
and in any payments to be made under such policies.  All original policies or
true copies thereof are to be delivered to CIT, premium prepaid, with the loss
payable endorsement in CIT’s favor, and shall provide for not less than thirty
(30) days prior written notice to CIT of the exercise of any right of
cancellation.  At the Company’s request, or if the Company fails to maintain
such insurance, CIT may arrange for such insurance, but at the Company’s expense
and without any responsibility on CIT’s part for:  (A) obtaining the insurance;
(B) the solvency of the insurance companies; (C) the adequacy of the coverage;
or (D) the collection of claims. Upon the occurrence of an Event of Default
which is not waived in writing by CIT, CIT shall, subject to the rights of any
holders of Permitted Encumbrances holding claims senior to CIT, have the sole
right, in the name of CIT or the Company, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that

 

28

--------------------------------------------------------------------------------


 

may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

(ii)                                  (A)                              In the
event of any loss or damage by fire or other casualty, insurance proceeds
relating to Inventory shall be applied first to reduce the Company’s Revolving
Loans and shall then be applied to any other Obligations, all in accordance with
Paragraph 3.9. Upon the occurrence and during the continuance of an Event of
Default, such Insurance Proceeds may be applied to reduce the Company’s
outstanding balance in the Revolving Loan Account in such order as CIT may elect
in the exercise of its commercially reasonable credit judgment;

 

(B)                                In the event any part of the Collateral
consisting of Equipment is damaged by fire or other casualty and the Insurance
Proceeds for such damage or other casualty is less than or equal to $100,000.00,
CIT shall promptly apply such Proceeds to reduce the Company’s outstanding
balance in the Revolving Loan Account. Upon the occurrence of an Event of
Default, such Insurance Proceeds may be applied to reduce the Company’s
outstanding balance in the Revolving Loan Account in such order as CIT may
elect;

 

(C)                                Absent the occurrence and continuance of an
Event of Default, and provided that (x) the Company has sufficient business
interruption insurance to replace the lost profits of any of the Company’s
facilities which suffers the relevant damages or other casualty, and (y) the
insurance Proceeds are in excess of $100,000.00, the Company may elect (by
delivering written notice to CIT) to replace, repair or restore such Collateral
consisting of Equipment to substantially the equivalent condition prior to such
fire or other casualty as set forth herein;

 

(D)                               If the Company does not elect to use the
Insurance Proceeds as set forth above, CIT may, subject to the rights of any
holders of Permitted Encumbrances holding claims senior to CIT, apply the
Insurance Proceeds to reduce the Company’s outstanding balance in the Revolving
Loan Account in accordance with Paragraph 3.9; and

 

(E)                                 If the Company so elects to use the
Insurance Proceeds for the repair, replacement or restoration of any Collateral
consisting of Equipment in accordance with the foregoing clause (C), (x) such
Insurance Proceeds will be promptly paid over to the Company.  In connection
with the foregoing, CIT shall have the right to set up an Availability Reserve
in the amount of said Insurance Proceeds paid over to the Company, which
Availability Reserve shall be reduced dollar-for-dollar upon receipt by CIT of
executed purchase orders, delivery receipts or contracts for the replacement,
repair or restoration of such Equipment.

 

(iii)                               In the event the Company fails to provide
CIT with timely evidence, acceptable to CIT, of its maintenance of insurance
coverage required pursuant to Paragraph 7.2(d)(i), CIT may purchase, at the
Company’s expense, insurance to protect CIT’s interest in the Collateral.  The
insurance acquired by CIT may, but need not, protect the Company’s interest in
the Collateral, and therefore such insurance may not pay claims which the
Company may have with respect to the Collateral or pay any claim which may be
made against the Company in connection with the Collateral.  In the event CIT
purchases, obtains or acquires

 

29

--------------------------------------------------------------------------------


 

insurance covering all or any portion of the Collateral, the Company shall be
responsible for all of the applicable costs of such insurance, including
premiums, interest (at the applicable Chase Bank Rate for Revolving Loans set
forth in Paragraph 8.1 hereof), fees and any other charges with respect thereto,
until the effective date of the cancellation or the expiration of such
insurance.  CIT may charge all of such premiums, fees, costs, interest and other
charges to the Company’s Revolving Loan Account.  The Company hereby
acknowledges that the costs of the premiums of any insurance acquired by CIT may
exceed the costs of insurance which the Company may be able to purchase on its
own.  In the event that CIT purchases such insurance, CIT will notify the
Company of said purchase within thirty (30) days of the date of such purchase. 
If, within thirty (30) days of the date of such notice, the Company provides CIT
with proof that the Company had the insurance coverage required pursuant to
Paragraph 7.2(d)(i) (in form and substance reasonably satisfactory to CIT) as of
the date on which CIT purchased insurance and the Company continued at all times
to have such insurance, then CIT agrees to cancel the insurance purchased by CIT
and credit the Company’s Revolving Loan Account with the amount of all costs,
interest and other charges associated with any insurance purchased by CIT,
including with any amounts previously charges to the Revolving Loan Account.

 

(e)                                  The Company agrees to pay, when due, all
Taxes, including sales taxes, assessments, claims and other charges lawfully
levied or assessed upon the Company or the Collateral unless such Taxes are
being diligently contested in good faith by the Company by appropriate
proceedings and adequate reserves are established in accordance with GAAP. 
Notwithstanding the foregoing, if any lien shall be filed or claimed thereunder
(i) for Taxes due the United States of America, or (ii) which in CIT’s opinion
might create a valid obligation having priority over the rights granted to CIT
herein, such lien shall not be deemed to be a Permitted Encumbrance hereunder
and the Company shall immediately pay such tax and remove the lien of record. 
If the Company fails to do so promptly, then at CIT’s election, CIT may
(A) create an Availability Reserve in such amount as it may deem appropriate in
its commercially reasonable credit judgment, or (B) upon the occurrence of an
Event of Default, imminent risk of seizure, filing of any priority lien,
forfeiture, or sale of the Collateral, pay Taxes on the Company’s behalf, and
the amount thereof shall be an Obligation secured hereby and due on demand.

 

(f)                                    The Company:  (i) agrees to comply with
all acts, rules, regulations and orders of any legislative, administrative or
judicial body or official, the failure to comply with which would have a
material and adverse impact on the Collateral, or any material part thereof, or
on the business or operations of the Company, provided that the Company may
contest any acts, rules, regulations, orders and directions of such bodies or
officials in any reasonable manner which will not, in CIT’s commercially
reasonable credit judgment, materially and adversely affect CIT’s rights or
priority in the Collateral; (ii) agrees to comply with all environmental
statutes, acts, rules, regulations or orders as presently existing or as adopted
or amended in the future, applicable to the Collateral, the ownership and/or use
of its real property and operation of its business, the failure to comply with
which would have a material and adverse impact on the Collateral, or any
material part thereof, or on the operation of the business of the Company; and
(iii) shall not be deemed to have breached any provision of this
Paragraph 7.2(f) if (A) the failure to comply with the requirements of this
Paragraph 7.2(f) resulted from good faith error or innocent omission, (B) the
Company promptly commences and diligently pursues a cure of such

 

30

--------------------------------------------------------------------------------


 

breach, and (C) such failure is cured within (30) days following the Company’s
receipt of notice of such failure, or if such cannot in good faith be cured
within thirty (30) days, then such breach is cured within a reasonable time
frame based upon the extent and nature of the breach and the necessary
remediation, and in conformity with any applicable consent order, consensual
agreement and applicable law.

 

(g)                                 Until termination of this Agreement and
payment and satisfaction of all Obligations due hereunder or provision thereof
in accordance with Section 11 hereof, the Company agrees that, unless CIT shall
have otherwise consented in writing, the Company will furnish to CIT: (i) within
ninety (90) days after the end of each Fiscal Year of the Company, audited
Consolidated Financial Statements, with Consolidating Financial Statements
attached thereto, as at the close of such year, audited by Pricewaterhouse
Coopers LLP or such other independent public accountants selected by the Company
and satisfactory to CIT in the exercise of its commercially reasonable credit
judgment; (ii) within thirty (30) days after the end of each month Consolidated
Financial Statements, with Consolidating Financial Statements attached thereto,
as at the end of such period, (iii) at least one week prior to the end of the
thirteen-week period covered by the most recent Cash Budget Projections
delivered by the Company to CIT, a Cash Budget Projection for the next
thirteen-week period; and (iv) from time to time, such further information
regarding the business affairs and financial condition of the Parent, the
Company and any Subsidiaries thereof as CIT may request in writing in the
exercise of its commercially reasonable credit judgment, including, without
limitation (A) the annual audit management letter issued by the Company’s
independent public accountants and (B) annual cash flow projections in form
satisfactory to CIT.  Each financial statement which the Company is required to
submit hereunder must be accompanied by an officer’s certificate, signed by the
Chief Financial Officer of the Company, pursuant to which such officer must
certify that: (x) the financial statement(s) fairly and accurately
represent(s) the Company’s financial condition at the end of the particular
accounting period, as well as the Company’s operating results during such
accounting period, subject to year-end audit adjustments; and (y) during the
particular accounting period: (A) there has been no Default or Event of Default
under this Agreement, provided, however, that if such officer has knowledge that
any such Default or Event of Default has occurred during such period, the
existence of and a description in reasonable detail of same shall be set forth
in such officer’s certificate; (B) the Company has not received any notice of
cancellation with respect to its property insurance policies; (C) the Company
has not received any notice that could result in a material adverse affect on
the value of the Collateral taken as a whole; and (D) the exhibits attached to
such financial statement(s) constitute calculations in reasonable detail showing
compliance with all financial covenants contained in this Agreement.

 

(h)                                 Until termination of the Agreement and
payment and satisfaction of all Obligations hereunder or provision therefor in
accordance with Section 11 hereof, the Company agrees that, without the prior
written consent of CIT, except as otherwise herein provided, the Company will
not:

 

(i)                                     Mortgage, assign, pledge, transfer or
otherwise permit any lien, charge, security interest, encumbrance or judgment
(whether as a result of a purchase money or title retention transaction, or
other security interest, or otherwise) to exist on any of  the Company’s

 

31

--------------------------------------------------------------------------------


 

Collateral or any other assets, whether now owned or hereafter acquired, except
for the Permitted Encumbrances;

 

(ii)                                  Incur or create any Indebtedness other
than the Permitted Expenses and Indebtedness;

 

(iii)                               Sell, lease, assign, transfer or otherwise
dispose (any or all of the foregoing, a “Disposition”) of (i) Collateral, except
for the Alliance Sale, which the Company shall have the right to complete
subject to the principal prepayment requirement set forth in Paragraph 6.9 and
with the resulting reductions in the Inventory Loan Cap and the Revolving Line
of Credit and except as otherwise specifically permitted by this Agreement, or
(ii) except with the approval of the Bankruptcy Court, all or substantially all
of the Company’s assets that do not constitute Collateral;

 

(iv)                              Merge, consolidate or otherwise alter or
modify its corporate name, principal place of business, structure, or existence,
re-incorporate or re-organize, or enter into or engage in any operation or
activity materially different from that presently being conducted by the
Company, except that the Company may change its corporate name or address;
provided that: (A) the Company shall give CIT thirty (30) days prior written
notice thereof, and (B) the Company shall execute and deliver, prior to or
simultaneously with any such action, any and all documents and agreements
requested by CIT to confirm the continuation and preservation of all security
interests and liens granted to CIT hereunder;

 

(v)                                 Assume, guarantee, endorse, or otherwise
become liable upon the obligations of any person, firm, entity or corporation,
except by the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(vi)                              Declare or pay any dividend or distributions
of any kind on, or purchase, acquire, redeem or retire, any of the capital stock
or equity interest, of any class whatsoever, whether now or hereafter
outstanding;

 

(vii)                           Make any advance or loan to, or any investment
in, any firm, entity, person or corporation, or purchase or acquire all or
substantially all of the stock or assets of any entity, person or corporation;
or

 

(viii)                        Pay any management, consulting or other similar
fees to any Affiliate other than as provided for in the Cash Budget Projections.

 

In connection with any Disposition of the Collateral or any part thereof
permitted by or in accordance with the foregoing clause (h)(iii) of this
Paragraph 7.2, including, without limitation, the Alliance Sale, CIT agrees that
it shall release its liens and security interests thereon.

 

(i)                                    Until termination of this Agreement and
payment and satisfaction in full of all Obligations hereunder or provision
thereof in accordance with Section 11, subject to the terms of the following
sentence, the Company shall achieve Free Cash Flow, determined as of the last
day

 

32

--------------------------------------------------------------------------------


 

of each month on a cumulative basis from the Closing Date, of not less than the
correlative amounts indicated below for the specified months:

 

Month Ending

 

Minimum Free Cash Flow

 

 

 

 

 

July 31, 2003

 

$

(3,000,000

)

 

 

 

 

August 31, 2003

 

$

(4,500,000

)

 

 

 

 

September 30, 2003

 

$

(6,000,000

)

 

 

 

 

October 31, 2003

 

$

(7,500,000

)

 

 

 

 

November 30, 2003

 

$

(8,500,000

)

 

 

 

 

December 31, 2003

 

$

(9,500,000

)

 

 

 

 

January 31, 2004

 

$

(10,500,000

)

 

 

 

 

February 28, 2004

 

$

(11,250,000

)

 

 

 

 

March 31, 2004

 

$

(11,750,000

)

 

 

 

 

April 30, 2004

 

$

(12,250,000

)

 

 

 

 

May 31, 2004

 

$

(12,750,000

)

 

 

 

 

June 30, 2004

 

$

(13,250,000

)

 

 

 

 

July 31, 2004

 

$

(13,500,000

)

 

 

 

 

August 31, 2004

 

$

(13,750,000

)

 

 

 

 

September 30, 2004

 

$

(14,000,000

)

 

 

 

 

October 31, 2004

 

$

(14,250,000

)

 

 

 

 

November 30, 2004

 

$

(14,500,000

)

 

 

 

 

December 31, 2004

 

$

(14,750,000

)

 

The Company shall be required to comply with the foregoing minimum Free Cash
Flow covenant only if (i) the Company’s average daily Availability plus
Unrestricted Cash for any month is less than $10,000,000.00 and (ii) if the
Company’s average daily borrowings for such month is greater than Zero Dollars
($0).  If compliance with the foregoing covenant is required in accordance with
the preceding sentence, such covenant shall apply and be tested as of the last
day of the month most recently ended and shall remain applicable monthly
thereafter until the Company maintains for any month either (x) average daily
Availability plus Unrestricted Cash of

 

33

--------------------------------------------------------------------------------


 

at least $10,000,000.00 or (y) average daily borrowings under the Revolving Line
of Credit of Zero Dollars ($0).

 

(j)                                    The Company agrees to advise CIT in
writing of:  (i) all expenditures (actual or anticipated) in excess of
$150,000.00 from the budgeted amount therefor in any Fiscal Year for
(A) environmental clean-up, (B) environmental compliance or (C) environmental
testing and the impact of said expenses on the Company’s working capital; and
(ii) any notices the Company receives from any local, state or federal authority
advising the Company of any environmental liability (real or potential) stemming
from the Company’s operations, its premises, its waste disposal practices, or
waste disposal sites used by the Company and to provide CIT with copies of all
such notices if so required.

 

(k)                                The Company hereby agrees to indemnify and
hold harmless CIT and its officers, directors, employees, attorneys and agents
(each an “Indemnified Party”) from, and holds each of them harmless against, any
and all losses, liabilities, obligations, claims, actions, damages, costs and
expenses (including attorney’s fees) and any payments made by CIT pursuant to
any indemnity provided by CIT with respect to or to which any Indemnified Party
could be subject insofar as such losses, liabilities, obligations, claims,
actions, damages, costs, fees or expenses with respect to the Loan Documents,
including without limitation those which may arise from or relate to: (i) the
Depository Account, the Blocked Accounts, the lockbox and/or any other
depository account and/or the agreements executed in connection therewith; and
(ii) any and all claims or expenses asserted against CIT as a result of any
environmental pollution, hazardous material or environmental clean-up relating
to any real estate of the Company; or any claim or expense which results from
the Company’s operations (including, but not limited to, the Company’s off-site
disposal practices) and use of such real estate, which CIT may sustain or incur
(other than solely as a result of the physical actions of CIT on the Company’s
premises which are determined to constitute gross negligence or willful
misconduct by a court of competent jurisdiction), all whether through the
alleged or actual negligence of such person or otherwise, except and to the
extent that the same results solely and directly from the gross negligence or
willful misconduct of such Indemnified Party as finally determined by a court of
competent jurisdiction. The Company hereby agrees that this indemnity shall
survive termination of this Agreement, as well as payments of Obligations which
may be due hereunder. CIT may, in its commercially reasonable credit judgement,
establish such Availability Reserves with respect thereto as it may deem
advisable under the circumstances and, upon any termination hereof, hold such
reserves as cash reserves for any such contingent liabilities.

 

(l)                                    Without the prior written consent of CIT,
the Company agrees that it will not enter into any transaction, including,
without limitation, any purchase, sale, lease, loan or exchange of property with
the Parent or any subsidiary or affiliate of either the Company or Parent,
provided that, except as otherwise set forth in this Agreement, the Company may
enter into sale and service transactions in the ordinary course of its business
and pursuant to the reasonable requirements of the Company, and upon standard
terms and conditions and fair and reasonable terms, no less favorable to the
Company than the Company could obtain in a comparable arms length transaction
with an unrelated third party.

 

34

--------------------------------------------------------------------------------


 

(m)                              Unless otherwise permitted or prohibited by the
Bankruptcy Code, the Company will pay and discharge, as the same shall become
due and payable, (i) all its obligations, liabilities, including all claims or
demands of materialmen, mechanics, carriers, warehousemen, landlords and other
like persons which, in any such case, if unpaid, might by law give rise to a
lien upon any of its properties or assets and (ii) all lawful taxes, assessments
and charges or levies made upon the Company, upon its income or profits or upon
its properties or assets by any governmental authority, except where any of the
items in clause (i) or (ii) above may be diligently contested in good faith by
appropriate proceedings and where the Company shall have set aside on its books,
if required under GAAP, appropriate reserves for the accrual of any such items.

 

(n)                                 Except to the extent the payment or
discharge thereof otherwise is prohibited under, of if nonpayment is otherwise
permitted by, the Bankruptcy Code, the Company shall pay and discharge or cause
to be paid and discharged promptly all Post-Petition Charges payable by it,
including (i) Post-Petition Charges imposed upon it, its income and profits or
any of its other assets and all Post-Petition Charges with respect to tax,
social security and unemployment withholding with respect to its employees, and
(ii) lawful claims incurred after the Petition Date for labor, materials,
supplies and services or otherwise, before any thereof shall become past due. 
The Company may in good faith contest the validity or amount of any such
Post-Petition Charges or claims, provided that (A) at the time of commencement
of any such contest, no Event of Default shall have occurred and be continuing,
(B) adequate reserves with respect to such contest shall be maintained on the
books of the Company in accordance with GAAP; (C) such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Post-Petition Charges or claims or any lien in respect
thereof; (D) no lien shall be imposed to secure payment of such Post-Petition
Charges or claims, other than Permitted Encumbrances; (E) the Company shall
promptly pay or discharge such contested Post-Petition Charges or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to CIT evidence satisfactory to CIT of such compliance, payment or discharge, if
such contest is terminated or discontinued adversely to the Company or the
conditions set forth herein are no longer satisfied; and (F) CIT shall not have
advised the Company in writing that CIT, in the exercise of its commercially
reasonable credit judgment, believes that nonpayment or non-discharge thereof
could reasonably be expected to have or result in a material adverse effect on
the Collateral or the financial condition of the Company.

 

(o)                                  The Company shall not apply to the
Bankruptcy Court for authority to (i) take any action that is prohibited by the
terms of this Agreement or any other Loan Document or that has not been approved
by CIT, (ii) refrain from taking any action that is required to be taken by the
terms of this Agreement or any other Loan Document or (iii) permit any
Indebtedness or Claim to be pari passu with or senior to any of the Obligations.

 

(p)                                  The Company shall not consent to any
amendment, supplement, extension or other modification of any of the terms or
provisions contained in, or applicable to, the Interim Financing Order, any
other order entered by the Bankruptcy Court on or about the Petition Date, or
the Final Financing Order, respectively, without CIT’s prior written consent.

 

35

--------------------------------------------------------------------------------


 

(q)                                  Without obtaining the prior written consent
of CIT, which consent shall not be unreasonably withheld or delayed, (i) the
Company shall not reject any material unexpired lease or executory contract, and
(ii) the Company shall not apply to the Bankruptcy Court to assume any material
executory contract or unexpired lease, unless, in the case of any unexpired
lease, the order (which shall be in a form acceptable to CIT in its sole
discretion) authorizing such assumption specifically provides that,
notwithstanding such assumption, the Company may later assign the relevant lease
under Bankruptcy Code Section 365(f) without, among other things, obtaining the
consent of the relevant lessor (but after complying with the other requirements
of Bankruptcy Code Section 365).

 

(r)                                  The Company shall furnish to CIT
concurrently (i) with the filing thereof, copies of all pleadings, motions,
applications, financial information and other papers and documents of any kind
filed by or on behalf of the Company in the Bankruptcy Case; (ii) with the
furnishing thereof, copies of all written statements, reports, information and
other papers and documents of any kind furnished by or on behalf of the Company
to any official or unofficial committee in the Bankruptcy Case, and (iii) with
the furnishing thereof, copies of all written statements, reports, information
and other papers and documents of any kind furnished to any other creditor of
the Company pursuant to the terms of any indenture, loan or credit or similar
agreement.

 

(s)                                  The Company shall use the proceeds of the
Revolving Loans solely: (i) to make any payments required under this Agreement
or any of the other Loan Documents, whether for principal, interest, fees or
expenses; or (ii): to pay expenses in the respective amounts set forth in the
Cash Budget Projections, including, without limitation, Permitted Expenses and
Indebtedness of the Company and the other Debtors to the extent included therein
and including the Company’s working capital requirements and other general
corporate purposes; provided, however, that the Company shall have the right to
exceed the amounts set forth in the Cash Budget Projections by the variances
permitted by the Interim Financing Order and the Final Financing Order and to
carry over and spend unspent amounts previously authorized as permitted by the
Interim Financing Order and the Final Financing Order; and provided further,
that no amounts shall be paid or used for, and Permitted Expenses and
Indebtedness shall not mean or include, fees and disbursements incurred by
professionals, including, without limitation, any professional retained by the
Company, to the extent incurred to contest in any proceeding or any other action
(i) the validity, binding effect or enforceability of this Agreement or the
amount of the Revolving Loans or other Obligations of the Company hereunder, or
(ii) any other rights or interests of CIT under the Loan Documents.  Nothing
herein shall in any way prejudice or prevent CIT from objecting, for any reason,
to any requests or applications made by the Company for compensation or
reimbursement of expenses pursuant to Section 330 or 331 of the Bankruptcy Code
for which the Company may seek to use proceeds of the Revolving Loans as a
Permitted Expense and Indebtedness.

 

(t)                                    Within fifteen (15) days after the
Closing Date, the Company shall establish a system of lockbox and bank accounts
with respect to the collection of Accounts and the deposit of proceeds of
Collateral as shall be acceptable to CIT in all respects.  Such accounts shall
be subject to tri-party agreements (between the Company, CIT and the depository
bank), which shall be in form and substance satisfactory to CIT in its
commercially reasonable business judgment.

 

36

--------------------------------------------------------------------------------


 

(u)                                 Within thirty (30) days after the Closing
Date, the Company shall cause the lessor of each leased facility occupied by the
Company, the operator of each warehouse at which any Inventory is stored, and
each processor in possession of any Inventory to execute a satisfactory landlord
waiver, or warehouse or processor bailment agreement, as applicable, in favor of
CIT.  Notwithstanding anything contained herein or elsewhere to the contrary,
the Company’s failure to comply with this Paragraph shall not constitute an
Event of Default but shall entitle CIT to establish the reserves described above
in the definition of “Availability Reserve”.

 

(v)                                   Within thirty (30) days after the Closing
Date, the Company shall cause the depository bank at which the Company maintains
its primary operating deposit account to enter into a satisfactory deposit
account control agreement with CIT.

 

SECTION 8.                            Interest, Fees and Expenses

 

8.1                               (a)                                  Interest
shall be payable monthly as of the end of each month.  Chase Bank Rate Loans
shall bear interest at a rate per annum equal to the Chase Bank Rate plus
one-half percent (0.50%) per annum on the average of the net balances owing by
the Company to CIT in the Revolving Loan Account at the close of each day during
such month.  In the event of any change in the Chase Bank Rate, the rate
hereunder for Chase Bank Rate Loans shall change, as of the date of such change,
so as to remain one-half percent (0.50%) above the Chase Bank Rate.  The rate
hereunder for Chase Bank Rate Loans shall be calculated based on a 360-day
year.  CIT shall be entitled to charge all accrued interest (calculated at the
rate provided for herein) when due to the Revolving Loan Account.

 

(b)                                  Intentionally Omitted.

 

(c)                                  Upon and after the occurrence of an Event
of Default and the giving of any required notice by CIT in accordance with the
provisions of Section 10, Paragraph 10.2 hereof, all Obligations charged to the
Revolving Loan Account shall bear interest at the Default Rate of Interest.

 

8.2                               Intentionally Omitted.

 

8.3                               In consideration of the Letter of Credit
Guaranty of CIT, the Company shall pay CIT the Letter of Credit Guaranty Fee
which shall be an amount equal to three percent (3.0%) per annum, payable
monthly, on the face amount of each standby Letter of Credit less the amount of
any and all amounts previously drawn under such standby Letter of Credit.

 

8.4                               Any and all charges, fees, commissions, costs
and expenses charged to CIT for the Company’s account by any Issuing Bank in
connection with, or arising out of, Letters of Credit or out of transactions
relating thereto will be charged to the Revolving Loan Account in full when
charged to, or paid by CIT, or as may be due upon any termination of this
Agreement hereof, and when made by any such Issuing Bank shall be conclusive on
CIT.

 

8.5                               The Company shall reimburse or pay CIT, as the
case may be, for all Out-of-Pocket Expenses.

 

37

--------------------------------------------------------------------------------


 

8.6                               Upon the last Business Day of each fiscal
quarter, commencing on June 30, 2003, the Company shall pay to CIT the Revolving
Line of Credit Fee, and upon the last Business Day of each month, commencing on
June 30, 2003, the Company shall pay to CIT interest on the Collection Days. 
Interest on the Collection Days will be computed at the rate, and in the manner,
set forth in Paragraph 8.1 of this Agreement.

 

8.7                               To induce CIT to enter into this Agreement and
to extend to the Company the Revolving Loan and Letters of Credit Guaranties,
the Company shall pay to CIT a one-time Loan Facility Fee in the amount of
$400,000.00. Such Loan Facility Fee shall be payable in one or more installments
on or before the Closing Date, and the Company shall be entitled to a credit
against the balance of the Loan Facility Fee an amount equal to the unused
portion of the Work Fee.  In connection with the foregoing, CIT hereby expressly
agrees and acknowledges that as of the date hereof, the Company has already paid
to CIT, and CIT has received, a portion of the Loan Facility Fee equal to
$200,000.00.

 

8.8                               The Company shall pay to CIT an Administrative
Management Fee which shall be earned by CIT, and due and payable by the Company
if, as and when earned by CIT, as follows:

 

(a)                                  $25,000 shall be earned by CIT on the
Closing Date, and such $25,000 shall be due and payable by the Company on the
Closing Date;

 

(b)                                  an additional $25,000 shall be earned by
CIT on that date which is six months after the Closing Date (if this Agreement
shall not have then terminated, or been terminated), and such $25,000 if so
earned by CIT shall be due and payable on such date; provided, however, that
such additional $25,000 shall not be earned by CIT, or be due and payable by the
Company, if on or prior to such date which is six months after the Closing Date,
Company shall have forwarded to CIT a notice of termination of this Agreement as
contemplated by Section 11; and

 

(c)                                  $25,000 shall be earned by CIT on that date
which is the first anniversary of the Closing Date (if this Agreement shall not
have then terminated or been terminated), and such $25,000 if so earned by CIT
shall be due and payable by the Company on such first anniversary of the Closing
Date; provided, however, that such additional $25,000 shall not be earned by
CIT, or be due and payable by the Company, if on or prior to such first
anniversary date, the Company shall have forwarded to CIT a notice of
termination of this Agreement as contemplated by Section 11.

 

8.9                               Subject to the second and third sentences of
this Paragraph 8.9, the Company shall pay CIT’s standard charges and fees for
CIT’s personnel used by CIT, and the actual, out-of-pocket costs and expenses
incurred by CIT if it elects to employ the services of third parties, for
reviewing the books and records of the Company and for verifying, appraising,
testing, protecting, safeguarding, preserving or disposing (any or all of the
foregoing, an “Audit”) of all or any part of the Collateral (collectively, the
“Audit Fees and Expenses”) (which fees shall be in addition to the
Administrative Management Fee and any Out-of-Pocket Expenses).  Except during
the occurrence and continuance of an Event of Default, (i) the Audit Fees and
Expenses incurred during any calendar quarter which the Company shall be
obligated to pay or reimburse

 

38

--------------------------------------------------------------------------------


 

CIT shall not exceed $10,000 and (ii) the Company shall not be obligated to pay
or reimburse CIT for Audit Fees and Expenses more than once each calendar
quarter.  CIT further agrees that so long as no Event of Default shall have then
occurred and be continuing, it shall not conduct any Audits at any time after
the Company shall have forwarded to CIT a notice of termination of this
Agreement as contemplated by Section 11.

 

8.10                        The Company hereby authorizes CIT to charge the
Revolving Loan Account with the amount of all payments due hereunder as such
payments become due.  The Company confirms that any charges which CIT may so
make to the Revolving Loan Account as herein provided will be made as an
accommodation to the Company and solely at CIT’s discretion.

 

8.11                        In the event that CIT or any participant hereunder
(or any financial institution which may from time to time become a participant
or lender hereunder) shall have determined in the exercise of its commercially
reasonable credit judgment that, subsequent to the Closing Date, any change in
applicable law, rule, regulation or guideline regarding capital adequacy, or any
change in the interpretation or administration thereof, or compliance by CIT or
such participant with any new request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency (any of the foregoing, a “Change in Law”), has or would have
the effect of reducing the rate of return on CIT’s or such participant’s capital
as a consequence of its obligations hereunder to a level below that which CIT or
such participant could have achieved but for such adoption, change or compliance
(taking into consideration CIT or such participant’s policies with respect to
capital adequacy) by an amount reasonably deemed by CIT or such participant to
be material, then, from time to time, the Company shall pay no later than ten
(10) days following written demand to CIT or such participant such additional
amount or amounts as will compensate CIT’s or such participant’s for such
reduction.  In determining such amount or amounts, CIT or such participant may
use any reasonable averaging or attribution methods.  A certificate of CIT or
such participant setting forth such amount or amounts as shall be necessary to
compensate CIT or such participant with respect to this Section 8 and the
calculation thereof (which shall be in reasonable detail) when delivered to the
Company shall be conclusive on the Company absent manifest error. 
Notwithstanding anything in this Paragraph to the contrary, in the event CIT or
such participant (a) requests compensation under this Paragraph 8.11, it shall
make such request within thirty (30) days after the date of such Change of Law
and (b) has exercised its rights pursuant to this paragraph, and subsequent
thereto determines that the additional amounts paid by the Company in whole or
in part exceed the amount which CIT or such participant actually required to be
made whole, the excess, if any, shall be returned to the Company by CIT or such
participant.

 

8.12                        In the event that subsequent to the Closing Date,
any Change of Law shall:

 

(a)                                  subject CIT or such participant to any tax
of any kind whatsoever with respect to this Agreement or change the basis of
taxation of payments to CIT or such participant of principal, fees, interest or
any other amount payable hereunder or under any other documents (except for
changes in the rate of tax on the overall net income of CIT or such participant
by the federal government or the jurisdiction in which it maintains its
principal office);

 

39

--------------------------------------------------------------------------------


 

(b)                                  impose, modify or hold applicable any
reserve, special deposit, assessment or similar requirement against assets held
by, or deposits in or for the account of, Revolving Loans, or other credit
extended by CIT or such participant by reason of or in respect to this Agreement
and the Loan Documents, including (without limitation) pursuant to Regulation D
of the Board of Governors of the Federal Reserve System; or

 

(c)                                  impose on CIT or such participant any other
condition with respect to this Agreement or any other document, and the result
of any of the foregoing is to increase the cost to CIT or such participant of
making, renewing or maintaining its Revolving Loans hereunder by an amount that
CIT or such participant deems to be material in the exercise of its reasonable
business judgement or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the Revolving Loans by an amount
that CIT or such participant deems to be material in the exercise of its
reasonable business judgement, then, in any case the Company shall pay CIT or
such participant, within ten (10) days following its written demand, such
additional cost or such reduction, as the case may be.  CIT or such participant
shall certify the amount of such additional cost or reduced amount to the
Company and the calculation thereof (which shall be in reasonable detail) and
such certification shall be conclusive upon the Company absent manifest error. 
Notwithstanding anything in this Paragraph to the contrary, in the event CIT or
such participant (a) requests compensation under this Paragraph 8.12, it shall
make such request within thirty (30) days after the date of such Change of Law
and (b) has exercised its rights pursuant to this paragraph, and subsequent
thereto determine that the additional amounts paid by the Company in whole or in
part exceed the amount which CIT or such participant actually required pursuant
hereto, the excess, if any, shall be returned to the Company by CIT or such
participant.

 

8.13                        The Company may request LIBOR Loans on the following
terms and conditions:

 

(a)                                  The Company may elect, subsequent to the
Closing Date and from time to time thereafter  (i) to request any Revolving Loan
to be a LIBOR Loan as of the date of such Revolving Loan or (ii) to convert
Chase Bank Rate Loans to LIBOR Loans, and may elect from time to time to convert
LIBOR Loans to Chase Bank Rate Loans by giving CIT at least three (3) Business
Days’ prior irrevocable notice of such election, provided that any such
conversion of LIBOR Loans to Chase Bank Rate Loans shall only be made, subject
to the second following sentence, on the last day of an Interest Period with
respect thereto.  Should the Company elect to convert Chase Bank Rate Loans to
LIBOR Loans, it shall give CIT at least four Business Days’ prior irrevocable
notice of such election.  If the last day of an Interest Period with respect to
a Revolving Loan that is to be converted is not a Business Day or Working Day,
then such conversion shall be made on the next succeeding Business Day or
Working Day, as the case may be, and during the period from such last day of an
Interest Period to such succeeding Business Day, as the case may be, such
Revolving Loan shall bear interest as if it were an Chase Bank Rate Loan.  All
or any part of outstanding Chase Bank Rate Loans then outstanding may be
converted to LIBOR Loans as provided herein, provided that partial conversions
shall be in multiples in an aggregate principal amount of $500,000 or more.

 

(b)                                  Any LIBOR Loans may be continued as such
upon the expiration of an Interest Period, provided the Company so notifies 
CIT, at least three (3) Business Days’ prior to the

 

40

--------------------------------------------------------------------------------


 

expiration of said Interest Period, and provided further that no LIBOR Loan may
be continued as such upon the occurrence of any Default or Event of Default
under this Agreement, but shall be automatically converted to a Chase Bank Rate
Loan on the last day of the Interest Period during which occurred such Default
or Event of Default.  Absent such notification, LIBOR Rate Loans shall convert
to Chase Bank Rate Loans on the last day of the applicable Interest Period. 
Each notice of election, conversion or continuation furnished by the Company
pursuant hereto shall specify whether such election, conversion or continuation
is for a one, two, or three month period.  Notwithstanding anything to the
contrary contained herein, CIT (or any participant, if applicable) shall not be
required to purchase United States Dollar deposits in the London interbank
market or from any other applicable LIBOR Rate market or source or otherwise
“match fund” to fund LIBOR Rate Loans, but any and all provisions hereof
relating to LIBOR Rate Loans shall be deemed to apply as if CIT (and any
participant, if applicable) had purchased such deposits to fund any LIBOR Rate
Loans.

 

(c)                                  The Company may request a LIBOR Loan,
convert any Chase Bank Rate Loan or continue any LIBOR Loan provided there is
then no Default or Event of Default in effect.

 

8.14                        (a)                                  The LIBOR Loans
shall bear interest for each Interest Period with respect thereto on the unpaid
principal amount thereof at a rate per annum equal to the LIBOR determined for
each Interest Period in accordance with the terms hereof plus three percent
(3%):

 

(b)                                  If all or a portion of the outstanding
principal amount of the Obligations charged to the Revolving Loan Account shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such outstanding amount, to the extent it is a LIBOR Loan, shall be
converted to a Chase Bank Rate Loan at the end of the last Interest Period
therefor.

 

(c)                                  The Company may not have more than four
(4) LIBOR Loans outstanding at any given time.

 

8.15                        (a)  Interest in respect of the LIBOR Loans shall be
calculated on the basis of a 360 day year and shall be payable as of the end of
each month.

 

(b)                                 CIT shall, at the request of the Company,
deliver to the Company a statement showing the quotations given by JPMorgan
Chase Bank and the computations used in determining any interest rate pursuant
to Paragraph 8.14 of Section 8 hereof.

 

8.16                        As further set forth in Paragraph 8.12 above, in the
event that CIT (or any financial institution which may become a participant
hereunder) shall have determined in the exercise of its reasonable business
judgment (which determination shall be conclusive and binding upon the
Company) that by reason of circumstances affecting the interbank LIBOR market,
adequate and reasonable means do not exist for ascertaining LIBOR applicable for
any Interest Period with respect to; (a) a proposed loan that the Company has
requested be made as a LIBOR Loan; (b) a LIBOR Loan that will result from the
requested conversion of a Chase Bank Rate Loan into a LIBOR Loan; or (c) the
continuation of LIBOR Loans beyond the expiration of the then current Interest
Period with respect thereto, CIT shall forthwith give written notice of such
determination to the Company at least one Business Day prior to, as the case may
be, the

 

41

--------------------------------------------------------------------------------


 

requested borrowing date for such LIBOR Loan, the conversion date of such Chase
Bank Rate Loan or the last day of such Interest Period.  If such notice is given
(i) any requested LIBOR Loan shall be made as a Chase Bank Rate Loan, (ii) any
Chase Bank Rate Loan that was to have been converted to a LIBOR Loan shall be
continued as a Chase Bank Rate Loan, and (iii) any outstanding LIBOR Loan shall
be converted, on the last day of then current Interest Period with respect
thereto, to a Chase Bank Rate Loan.  Until such notice has been withdrawn by
CIT, no further LIBOR Loan shall be made nor shall the Company have the right to
convert a Chase Bank Rate Loan to a LIBOR Loan.

 

8.17                        If any payment on a LIBOR Loan becomes due and
payable on a day other than a Business Day or Working Day, the maturity thereof
shall be extended to the next succeeding Business Day or Working Day unless the
result of such extension would be to extend such payment into another calendar
month in which event such payment shall be made on the immediately preceding
Business Day or Working Day.

 

8.18                        Notwithstanding any other provisions herein, if any
law, regulation, treaty or directive or any change therein or in the
interpretation or application thereof, shall make it unlawful for CIT to make or
maintain LIBOR Loans as contemplated herein, the then outstanding LIBOR Loans,
if any, shall be converted automatically to Chase Bank Rate Loans as of the end
of such month, or within such earlier period as required by law.  The Company
hereby agrees promptly to pay CIT, upon demand, any additional amounts necessary
to compensate CIT for any actual costs incurred by CIT in making any conversion
in accordance with this Section 8 including, but not limited to, any interest or
fees payable by CIT to lenders of funds obtained by CIT in order to make or
maintain LIBOR Loans hereunder.

 

8.19                        The Company agrees to indemnify and to hold CIT
(including any participant) harmless from any loss or expense which  CIT or such
participant may sustain or incur as a consequence of:  (a) Default by the
Company in payment of the principal amount of or interest on any LIBOR Loans, as
and when the same shall be due and payable in accordance with the terms of this
Agreement, including, but not limited to, any such loss or expense arising from
interest or fees payable by  CIT or such participant to lenders of funds
obtained by either of them in order to maintain the LIBOR Loans hereunder;
(b) default by the Company in making a borrowing or conversion after the Company
has given a notice in accordance with Paragraph 8.13 hereof; (c) any prepayment
of LIBOR Loans on a day which is not the last day of the Interest Period
applicable thereto, including, without limitation, prepayments arising as a
result of the application of the proceeds of Collateral to the Revolving Loans;
and (d) default by the Company in making any prepayment after the Company had
given notice to CIT thereof.  The determination by CIT of the amount of any such
loss or expense, when set forth in a written notice to the Company, containing
CIT’s calculations thereof in reasonable detail, shall be conclusive on the
Company in the absence of manifest error.  Calculation of all amounts payable
under this Paragraph with regard to LIBOR Loans shall be made as though CIT had
actually funded the LIBOR Loans through the purchase of deposits in the relevant
market and currency, as the case may be, bearing interest at the rate applicable
to such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and
having a maturity comparable to the relevant interest period; provided, however,
that CIT may fund each of the LIBOR Loans in any manner CIT sees fit and the
foregoing assumption shall be used only for calculation of amounts payable

 

42

--------------------------------------------------------------------------------


 

under this paragraph.  In addition, notwithstanding anything to the contrary
contained herein, CIT shall apply all proceeds of Collateral and all other
amounts received by it from or on behalf of the Company (i) initially to the
Chase Bank Rate Loans and (ii) subsequently to LIBOR Loans; provided, however,
(x) upon the occurrence of an Event of Default or (y) in the event the aggregate
amount of outstanding LIBOR Rate Loans exceeds Availability or the applicable
maximum levels set forth therefor, CIT may apply all such amounts received by it
to the payment of Obligations under the Revolving Loan Account in such manner
and in such order as CIT may elect in its reasonable business judgment.  In the
event that any such amounts are applied to Revolving Loans which are LIBOR
Loans, such application shall be treated as a prepayment of such Revolving Loans
and CIT shall be entitled to indemnification hereunder.  This covenant shall
survive termination of this Agreement and payment of the outstanding
Obligations.

 

8.20                        Notwithstanding anything to the contrary in this
Agreement, in the event that, by reason of any Regulatory Change (for purposes
hereof “Regulatory Change” shall mean, with respect to CIT, any change after the
date of this Agreement in United States federal, state or foreign law or
regulations (including, without limitation, Regulation D) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks including CIT of or under any United States federal, state or
foreign law or regulations (whether or not having the force of law and whether
or not failure to comply therewith would be unlawful), CIT either (a) incurs any
material additional costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such bank
which includes deposits by reference to which the interest rate on LIBOR Loans
is determined as provided in this Agreement or a category of extensions of
credit or other assets of CIT which includes LIBOR Loans, or (b) becomes subject
to any material restrictions on the amount of such a category of liabilities or
assets which it may hold, then, if CIT so elects by notice to the Company the
obligation of CIT to make or continue, or to convert Chase Bank Rate Loans into
LIBOR Loans hereunder shall be suspended until such Regulatory Change ceases to
be in effect.

 

8.21                        For the purposes of this Agreement and Section 8
thereof, any reference to CIT shall include any financial institution which may
become a participant or co-lender subsequent to the Closing Date.

 

8.22                        CIT shall endeavor to provide reasonable notice to
the Company of any and all changes in the Chase Bank Rate, provided that any
failure by CIT so to provide any such notice to the Company shall not affect
CIT’s right to implement a change in the Chase Bank Rate in accordance with the
terms of this Agreement.

 

8.23                        For the avoidance of doubt, the Company shall have
the right at any time and from time to time to prepay the principal amount of
the Revolving Loans without premium or penalty of any kind except for the
payment of LIBOR breakage costs.

 

SECTION 9.                            Powers

 

The Company hereby constitutes CIT, or any person or agent CIT may designate, as
its attorney-in-fact, at the Company’s cost and expense, to exercise all of the
following powers,

 

43

--------------------------------------------------------------------------------


 

which being coupled with an interest, shall be irrevocable until all Obligations
to CIT have been paid in full or provided for in accordance with Section 11:

 

(a)                                  To receive, take, endorse, sign, assign and
deliver, all in the name of CIT or the Company, any and all checks, notes,
drafts, and other documents or instruments relating to the Collateral;

 

(b)                                  To receive, open and dispose of all mail
addressed to the Company and to notify postal authorities to change the address
for delivery thereof to such address as CIT may designate;

 

(c)                                  To request from customers indebted on
Accounts at any time, in the name of CIT information concerning the amounts
owing on the Accounts;

 

(d)                                  To request from customers indebted on
Accounts at any time, in the name of the Company, in the name of certified
public accountant designated by CIT or in the name of CIT’s designee,
information concerning the amounts owing on the Accounts;

 

(e)                                  To transmit to customers indebted on
Accounts notice of CIT’s interest therein and to notify customers indebted on
Accounts to make payment directly to CIT for the Company’s account; and

 

(f)                                    To take or bring, in the name of CIT or
the Company, all steps, actions, suits or proceedings deemed by CIT necessary or
desirable to enforce or effect collection of the Accounts, and for such purpose,
the Company hereby grants to CIT a royalty-free license to use its customer
list.

 

Notwithstanding anything hereinabove contained to the contrary, the powers set
forth in (b), (c), (e) and (f) above may be exercised only after the occurrence
and during the continuance of an Event of Default.

 

SECTION 10.                     Events of Default and Remedies

 

10.1                        The occurrence of any of the following events shall
constitute Events of Default hereunder:

 

(a)                                  breach by the Company in any material
respect of the provisions of either the Interim Financing Order or the Final
Financing Order, which breach continues for a period of ten (10) days after the
Company’s receipt of notice thereof from CIT;

 

(b)                                  cessation of the operations of the Company;

 

(c)                                  breach by the Company in any material
respect of any warranty, representation or covenant contained herein (other than
those referred to in sub-Paragraph (d) below) or in any other written agreement
between the Company or CIT, which continues for a period of ten (10) days after
the Company’s receipt of notice thereof from CIT;

 

44

--------------------------------------------------------------------------------


 

(d)                                  breach by the Company in any material
respect of any warranty, representation or covenant of Paragraphs 3.3 and 3.5
hereof; Paragraphs 6.3 and 6.4 (other than the first sentence of
Paragraph 6.4) hereof; and Paragraphs 7.2(d), 7.2(e), 7.2(f) and 7.2(h) through
(t) and 7.2 (v) hereof;

 

(e)                                  failure of the Company to pay any of the
Obligations outstanding under the Revolving Loan Account within five
(5) Business Days after the due date thereof;

 

(f)                                    the Company shall (i) engage in any
“prohibited transaction” as defined in ERISA, (ii) have any “accumulated funding
deficiency” as defined in ERISA, (iii) have any “reportable event” as defined in
ERISA, (iv) terminate any “plan”, as defined in ERISA or (v) be engaged in any
proceeding in which the Pension Benefit Guaranty Corporation shall seek
appointment, or is appointed, as trustee or administrator of any “plan”, as
defined in ERISA, and with respect to this sub-Paragraph (h) such event or
condition (x) remains uncured for a period of thirty (30) days from date of
occurrence and (y) would reasonably be expected, in the commercially reasonable
credit judgment of CIT, subject the Company to any material tax, penalty or
other liability material to the business, operations or financial condition of
the Company;

 

(g)                                 the occurrence of any default or event of
default (after giving effect to any applicable grace or cure periods) under any
instrument or agreement evidencing  any Indebtedness of the Company entered into
subsequent to the Petition Date and having a principal amount in excess of
$250,000;

 

(h)                                 any judgment or judgments aggregating in
excess of $250,000 or any injunction or attachment is obtained or enforced
against the Company and which remains unstayed for more than ten (10) Business
Days, unless such judgment is stayed pursuant to Section 362 of the Bankruptcy
Code; or

 

(i)                                    (A) the Bankruptcy Court shall enter an
order appointing a trustee under Section 1104(a) of the Bankruptcy Code in the
Bankruptcy Case; or (B) the Interim Financing Order shall cease to be in full
force and effect and the Final Financing Order shall not have been entered prior
to such cessation; or (C) the Final Financing Order shall not have been entered
by the Bankruptcy Court within sixty (60) days after the commencement of the
Bankruptcy Case; or (D) at any time after the date of entry thereof, the Final
Financing Order shall cease to be in full force and effect; or (E) the Interim
Financing Order or the Final Financing Order, as the case may be, shall be
amended, supplemented, stayed, reversed, vacated or otherwise modified (or the
Company shall apply for authority to do so) without CIT’s prior written consent,
which consent CIT agrees not to unreasonably withhold or delay; or (F) the
Bankruptcy Court shall enter an order appointing a responsible officer or an
examiner with powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code or under Section 1106(b) of the Bankruptcy Code, in the
Bankruptcy Case; or (G) there shall arise any Allowed Claim having priority
senior to or that is pari passu with the Claims of CIT under the Loan Documents
or any other Claim having priority over any and all administrative expenses of
the kind specified in Section 503(b) or 507(b) of the Bankruptcy Code (other
than Permitted Expenses and Indebtedness), or there shall arise any lien on any
asset of the Company, in each case except as

 

45

--------------------------------------------------------------------------------


 

expressly permitted under the terms of the Loan Documents; (H) an order of a
court of competent jurisdiction shall be entered reversing, staying, vacating or
rescinded the Interim Financing Order or Final Financing Order, as the case may
be; or (I) the Bankruptcy Court shall enter an order converting the Bankruptcy
Case to a case under Chapter 7 of the Bankruptcy Code or dismissing the
Bankruptcy Case; or (J) the entry of an order granting relief from the automatic
stay to allow any third party to proceed against assets of the Company that are
necessary for the continued operation of the Company; or (K) the failure of the
Company to comply with the Cash Budget Projections, subject to (i) the variances
and (ii) authority to carry over and spend unspent amounts previously authorized
as permitted by the Interim Financing Order and the Final Financing Order; or
(L) the filing of any plan or reorganization by the Company that does not
provide for the payment or provision in full of the Obligations;

 

10.2                        Upon the occurrence of a Default and/or an Event of
Default, at the option of CIT, the obligation of CIT to make Revolving Loans and
provide Letter of Credit Guaranties shall cease unless such Default is cured or
waived in writing by CIT, and at the option of CIT upon the occurrence of an
Event of Default: (a) all Obligations outstanding under the Revolving Loan
Account shall become immediately due and payable; (b) CIT may charge the Company
the Default Rate of Interest on all Obligations then outstanding under the
Revolving Loan Account in lieu of the interest provided for in Section 8 of this
Agreement, and (c) CIT may immediately terminate this Agreement upon notice to
the Company.  The exercise of any option is not exclusive of any other option,
which may be exercised at any time by CIT.

 

10.3                        In addition to the rights and remedies described in
Paragraph 10.2, upon the occurrence of any Event of Default, CIT shall be
entitled to file, and the Company hereby agrees not to oppose, CIT’s motion for
an expedited hearing to modify the automatic stay provided by Section 362 of the
Bankruptcy Code for the purpose of authorizing CIT to pursue any and all of its
rights and remedies against the Company and the Collateral, and to seek payment
in respect of all Obligations outstanding under the Revolving Loan Account, and
the Company hereby acknowledges that CIT may request that such hearing be
conducted no less than five (5) Business Days after CIT files such motion. 
CIT’s rights and remedies against the Company and the Collateral referred to in
the preceding sentence shall include the following:

 

(a)                                  the right to remove from any premises where
same may be located any and all books and records, computers, electronic media
and software programs associated with any Collateral (including any electronic
records, contracts and signatures pertaining thereto), documents, instruments,
files and records, and any receptacles or cabinets containing same, relating to
the Accounts, or CIT may use, at the Company’s expense, such of the Company’s
personnel, supplies or space at the Company’s places of business or otherwise,
as may be necessary to properly administer and control the Accounts or the
handling of collections and realizations thereon;

 

(b)                                  the right to bring suit, in the name of the
Company or CIT, and generally shall have all other rights respecting said
Accounts, including without limitation the right to:  accelerate or extend the
time of payment, settle, compromise, release in whole or in part any amounts
owing on any Accounts and issue credits in the name of the Company or CIT;

 

46

--------------------------------------------------------------------------------


 

(c)                                  the right to sell, assign and deliver the
Collateral and any returned, reclaimed or repossessed Inventory, with or without
advertisement, at public or private sale, for cash, on credit or otherwise, at
CIT’s sole option and discretion, and CIT may bid or become a purchaser at any
such sale, free from any right of redemption, which right is hereby expressly
waived by the Company;

 

(d)                                  the right to foreclose the security
interests in the Collateral created herein or by the Loan Documents by any
available judicial procedure, or to take possession of any or all of the
Collateral, including any Inventory, Equipment and/or Other Collateral without
judicial process, and to enter any premises where any Inventory and Equipment
and/or Other Collateral may be located for the purpose of taking possession of
or removing the same; and

 

(e)                                  the right to exercise any other rights and
remedies provided in law, in equity, by contract or otherwise;

 

(f)                                    the right, without notice or
advertisement except as required by the UCC or other applicable law, to sell,
lease, or otherwise dispose of all or any part of the Collateral, whether in its
then condition or after further preparation or processing, in the name of the
Company or CIT, or in the name of such other party as CIT may designate, either
at public or private sale or at any broker’s board, in lots or in bulk, for cash
or for credit, with or without warranties or representations (including but not
limited to warranties of title, possession, quiet enjoyment and the like), and
upon such other terms and conditions as CIT in its sole discretion may deem
advisable, and CIT shall have the right to purchase at any such sale;

 

(g)                                 if any Inventory and Equipment shall require
rebuilding, repairing, maintenance or preparation, the right, at CIT’s option,
to do such of the aforesaid as is necessary, for the purpose of putting the
Inventory and Equipment in such saleable form as CIT shall deem appropriate and
the reasonable costs thereof shall be deemed an Obligation hereunder.

 

Notwithstanding anything contained to the contrary herein or elsewhere, it is
not the Company’s intention to waive, and the Company does not waive, any
requirement that any sale, lease or other disposition of the Collateral or any
part thereof be commercially reasonable.

 

The Company agrees, at the request of CIT, to assemble the Inventory and
Equipment and to make it available to CIT at premises of the Company or
elsewhere and to make available to CIT the premises and facilities of the
Company for the purpose of CIT’s taking possession of, removing or putting the
Inventory and Equipment in saleable form.  If notice of intended disposition of
any Collateral is required by law, it is agreed that ten (10) days notice shall
constitute reasonable notification and full compliance with the law. The net
cash proceeds resulting from CIT’s exercise of any of the foregoing rights,
(after deducting all charges, costs and expenses, including reasonable
attorneys’ fees) shall be applied by CIT to the payment of the  Obligations then
due under the Revolving Loan Account in such order as CIT may elect, and the
Company shall remain liable to CIT for any deficiencies, and CIT in turn agrees
to remit to the Company or its successors or assigns, any surplus resulting
therefrom.  The enumeration of the foregoing rights is not intended to be
exhaustive and the exercise of any right shall not preclude the exercise of any
other rights, all of which shall be cumulative.  The Company hereby

 

47

--------------------------------------------------------------------------------


 

indemnifies CIT and holds CIT harmless from any and all reasonable costs and
expenses, claims, liabilities, Out-of-Pocket Expenses or otherwise, incurred or
imposed on CIT by reason of the proper exercise of any of its rights, remedies
and interests hereunder, including, without limitation, from any sale or
transfer of Collateral, preserving, maintaining or securing the Collateral,
defending its interests in Collateral (including pursuant to any claims brought
by the Company, the Company as debtor-in-possession, any secured or unsecured
creditors of the Company, any trustee or receiver in bankruptcy, or otherwise),
and the Company hereby agrees to so indemnify and hold CIT harmless, absent
CIT’s gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. The foregoing indemnification shall survive termination
of this Agreement until such time as all Obligations (including the
foregoing) have been finally and indefeasibly paid in full or provided for in
accordance with Section 11 hereof.

 

10.4                        Upon the occurrence of an Event of Default, CIT may
direct the Company how and when to exercise all rights of the Company under
Bankruptcy Code Section 365 in connection with an election by CIT to exercise
its remedies under Paragraph 10.3.  Notwithstanding anything to the contrary
contained herein, if the Company does not fully honor and take and all actions
requested in any such direction within three (3) Business Days of the delivery
of such direction, CIT may move the Bankruptcy Court on behalf of the Company
for the relief specified in the direction.  The Company agrees that it will not
contest a request by CIT for expedited consideration of any such motion to take
place on at least five (5) Business Days’ prior written notice to the Company,
any creditors committee and any landlord or other counter-party to the relevant
lease or contract.

 

10.5                        Upon the occurrence of an Event of Default, CIT may
exercise all other rights and remedies provided to CIT in the Interim Financing
Order and the Final Financing Order, respectively.

 

SECTION 11.                     Term and Termination

 

This Agreement shall have a term ending on the earliest to occur of:
(i) eighteen (18) months after the effective date of this Agreement; (ii) sixty
(60) days after the commencement of the Bankruptcy Case if the Final Financing
Order has not been entered on or before such date; or (iii) the effective date
of the Company’s plan of reorganization or the earlier date on which the
substantial consummation (as defined in the Bankruptcy Code) of such plan of
reorganization has occurred.  CIT may terminate this Agreement immediately upon
the occurrence of an Event of Default.  The Company may terminate this Agreement
at any time upon thirty (30) days’ prior written notice to CIT, and, provided
the Company has no Obligations outstanding under its Revolving Loan Account at
all times during such thirty-day period, the Company shall have no obligation to
pay the Revolving Line of Credit Fee in respect of such thirty-day period.  All
non-contingent Obligations shall become due and payable as of any termination
hereunder or under Section 10 hereof and, pending a final accounting, CIT may
withhold any balances in the Company’s account (unless supplied with an
indemnity satisfactory to CIT) to cover all of the Obligations, whether absolute
or contingent, including, but not limited to, cash reserves for any contingent
Obligations, including an amount of 110% of the face amount of any outstanding
Letters of Credit with an expiry date on, or within thirty (30) days of  the
effective date of

 

48

--------------------------------------------------------------------------------


 

termination of this Agreement. All of CIT’s rights, liens and security interests
shall continue after any termination until the earlier to occur of (i) all
Obligations have been paid and satisfied in full or (ii) provision shall have
been made therefor in accordance with the immediately foregoing sentence.

 

SECTION 12.                     Miscellaneous

 

12.1                        The Company hereby waives diligence, notice of
intent to accelerate, notice of acceleration, demand, presentment and protest
and any notices thereof as well as notice of nonpayment.  No delay or omission
of CIT or the Company to exercise any right or remedy hereunder, whether before
or after the happening of any Event of Default, shall impair any such right or
shall operate as a waiver thereof or as a waiver of any such Event of Default. 
No single or partial exercise by CIT of any right or remedy precludes any other
or further exercise thereof, or precludes any other right or remedy.

 

12.2                        This Agreement and the Loan Documents executed and
delivered in connection therewith constitute the entire agreement between the
Company and CIT;  supersede any prior agreements; can be changed only by a
writing signed by both the Company and CIT; and shall bind and benefit the
Company and CIT and their respective successors and assigns.

 

12.3                        In no event shall the Company, upon demand by CIT
for payment of any Indebtedness relating hereto, by acceleration of the maturity
thereof, or otherwise, be obligated to pay interest and fees in excess of the
amount permitted by law.  Regardless of any provision herein or in any agreement
made in connection herewith, CIT shall never be entitled to charge interest on
any contingent Obligations, nor to receive, charge or apply, as interest on any
indebtedness relating hereto, any amount in excess of the maximum amount of
interest permissible under applicable law.  If CIT ever receives, collects or
applies any such excess, it shall be deemed a partial repayment of principal and
treated as such; and if principal is paid in full, any remaining excess shall be
refunded to the Company.  This Paragraph shall control every other provision
hereof, the Loan Documents and of any other agreement made in connection
herewith.

 

12.4                        If any provision hereof or of any other agreement
made in connection herewith is held to be illegal or unenforceable, such
provision shall be fully severable, and the remaining provisions of the
applicable agreement shall remain in full force and effect and shall not be
affected by such provision’s severance.  Furthermore, in lieu of any such
provision, there shall be added automatically as a part of the applicable
agreement a legal and enforceable provision as similar in terms to the severed
provision as may be possible.

 

12.5                        THE COMPANY AND CIT EACH HEREBY WAIVE ANY RIGHT TO
A  TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THE LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREUNDER.  THE COMPANY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO  SERVICE OF PROCESS BY
CERTIFIED OR REGISTERED MAIL, RETURN  RECEIPT REQUESTED.  IN NO EVENT WILL CIT
BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

 

49

--------------------------------------------------------------------------------


 

12.6                        Except as otherwise herein provided, any notice or
other communication required hereunder shall be in writing (provided that, any
electronic communications from the Company with respect to any request,
transmission, document, electronic signature, electronic mail or facsimile
transmission shall be deemed binding on the Company for purposes of this
Agreement, provided further that any such transmission shall not relieve the
Company from any other obligation hereunder to communicate further in writing),
and shall be deemed to have been validly served, given or delivered when hand
delivered or sent by facsimile, or three days after deposit in the United State
mails, with proper first class postage prepaid and addressed to the party to be
notified or to such other address as any party hereto may designate for itself
by like notice, as follows:

 

(A)                              if to CIT, at:

 

The CIT Group/Business Credit, Inc.

300 South Grand Avenue

Third Floor

Los Angeles, California 90071

Attn:  Portfolio Manager

Fax No.:  (213) 346-2501

 

With a courtesy copy of any material notice to CIT’s counsel.

 

Sheppard, Mullin, Richter & Hampton LLP

333 South Hope Street, 48th Floor

Los Angeles, California 90071

Attn:  Prentice L. O’Leary

Fax No. (213) 620-1398

 

(B)                                if to the Company at

 

Crown Pacific Limited Partnership

805 S.W. Broadway, Suite 1500

Portland, Oregon  97205

Attn:  Steven Dietrich

Fax No.:  (503) 294-1247

 

50

--------------------------------------------------------------------------------


 

With a courtesy copy of any material notice to the Company’s counsel.

 

Andrews & Kurth, L.L.P.

4200 JP Morgan Chase Tower

600 Travis

Houston, Texas 77002

Attn:  John Sparacino

Fax No.:  (713) 220-4285

 

provided, however, that the failure of either party to provide the other party’s
counsel with a copy of such notice shall not invalidate any notice given to such
other party and shall not give such other Party any rights, claims or defenses
due to the failure of such party to provide such additional notice.

 

12.7                        Notwithstanding anything contained herein or
elsewhere to the contrary, in the event of a conflict between the terms and
provisions hereof or of any Loan Document and the terms and provisions of the
Interim Financing Order or the Final Financing Order, as the case may be, the
terms and provisions of the Interim Financing Order or the Final Financing
Order, as the case may be, shall govern and control over the provisions of this
agreement or any other Loan Document, as the case may be.

 

12.8                        THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS  FINANCING AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE
LAWS OF THE  STATE OF CALIFORNIA, EXCEPT TO THE EXTENT THAT ANY OTHER LOAN
DOCUMENT INCLUDES AN EXPRESS ELECTION TO BE GOVERNED BY THE LAWS OF ANOTHER
JURISDICTION.

 

51

--------------------------------------------------------------------------------


 

Schedule 1 - Loan Documents

 

1.

 

Financing Agreement

 

 

 

 

 

2.

 

Interim Order

 

 

 

 

 

3.

 

Delaware UCC-1 Financing Statement

 

 

 

 

 

4.

 

Secretary’s (Assistant Secretary’s) Certificate Pursuant to Paragraph 2.1(d)

 

 

 

 

 

5.

 

Officer’s Certificate Pursuant to Paragraph 2.1(e)

 

 

 

 

 

6.

 

Security Agreement between the Debtors (other than the Company) and CIT

 

 

 

 

 

7.

 

UCC-1 Financing Statement(s) with respect to the Debtors (other than the
Company)

 

 

 

 

 

8.

 

Secretary’s Certificate regarding resolutions for each of the Debtors (other
than the Company)

 

 

 

 

 

9.

 

Disbursement Instructions Pursuant to Paragraph 2.1(j)

 

 

 

 

 

10.

 

Lockbox Agreements

 

 

--------------------------------------------------------------------------------